 

Exhibit 10.3

 

AMENDED AND RESTATED


 



LIMITED LIABILITY COMPANY

 





AGREEMENT

 

of


 

AMERICAN NATIONAL STOCK TRANSFER, LLC

 



 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS. SUCH MEMBERSHIP INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE
DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS
ON TRANSFERABILITY SET FORTH HEREIN.

 

 



 



 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 Defined Terms       Section 1.01. Definitions 2 Section
1.02. Other Definitional and Interpretative Provisions 12       ARTICLE 2
Organization       Section 2.01. Formation of Limited Liability Company 12
Section 2.02. Company Name 12 Section 2.03. Purposes of the Company 12 Section
2.04. Principal Place of Business 13 Section 2.05. Registered Office and Agent
13 Section 2.06. Qualification in Other Jurisdictions 13 Section 2.07. Term 13
Section 2.08. Tax Treatment as Partnership 13       ARTICLE 3 Capitalization    
  Section 3.01. Units; Capitalization 13 Section 3.02. Authorization and
Issuance of Additional Units 14 Section 3.03. Redemption of Class A Stock 16
Section 3.04. Subdivisions or Combinations 16       ARTICLE 4 Members      
Section 4.01. Names and Addresses 16 Section 4.02. No Liability for Status as
Member 16 Section 4.03. No Restrictions Of Business Pursuits Of Member 17
Section 4.04. Transactions Between Members and the Company 17 Section 4.05.
Meeting of Members 17 Section 4.06. Action by Members Without Meeting 17 Section
4.07. Limited Rights of Members 17       ARTICLE 5 Distributions       Section
5.01. Distributions 18 Section 5.02. Distributions for Payment of Income Tax 19
Section 5.03. Limitations on Distributions 19

 

i

 

 

Section 5.04. Withholding 20       ARTICLE 6 Allocations and Tax Matters      
Section 6.01. Capital Accounts 20 Section 6.02. Additional Capital Contributions
21 Section 6.03. Allocations 21 Section 6.04. Special Allocations 22 Section
6.05. Allocation for Income Tax Purposes 25 Section 6.06. Regulatory Compliance
26 Section 6.07. Tax Matters Member 26 Section 6.08. Elections 26 Section 6.09.
Change of Members’ Percentage Interests 26 Section 6.10. Certain Costs And
Expenses 27       ARTICLE 7 Management and Control Of Business       Section
7.01. Management 27 Section 7.02. Investment Company Act 27 Section 7.03.
Compensation and Reimbursement 28 Section 7.04. Fiduciary Duties 28      
ARTICLE 8 Officers       Section 8.01. Officers 28 Section 8.02. Other Officers
and Agents 28 Section 8.03. President 28 Section 8.04. Managing Director; Vice
President 28 Section 8.05. Treasurer 28 Section 8.06. Secretary 29 Section 8.07.
Assistant Treasurers and Assistant Secretaries 29       ARTICLE 9 Transfers of
Interests; Admittance of New Members       Section 9.01. Transfer of Membership
Interests 29 Section 9.02. Transfer of PubCo’s Interest 30 Section 9.03.
Recognition of Transfer; Substituted and Additional Members 30 Section 9.04.
Expense of Transfer; Indemnification 31 Section 9.05. Exchange Agreement 32

 

ii

 

 

ARTICLE 10 Dissolution and Termination       Section 10.01. Dissolution 32
Section 10.02. Termination 33       ARTICLE 11 Exculpation and Indemnification  
    Section 11.01. Exculpation 34 Section 11.02. Indemnification 34 Section
11.03. Expenses 34 Section 11.04. Non-Exclusivity 35 Section 11.05. Insurance 35
      ARTICLE 12 Accounting and Records       Section 12.01. Accounting and
Records 35 Section 12.02. Tax Information 35       ARTICLE 13 Arbitration      
ARTICLE 14 LTIP Units and Class C Units       Section 14.01. LTIP Units 36
Section 14.02. Conversion of LTIP Units 40 Section 14.03. Class C Units 40      
ARTICLE 15 Miscellaneous Provisions       Section 15.01. Entire Agreement 41
Section 15.02. Binding on Successors 41 Section 15.03. Power of Attorney 41
Section 15.04. Governing Law 41 Section 15.05. Headings 41 Section 15.06.
Severability 42 Section 15.07. Notices 42 Section 15.08. Amendments 42 Section
15.09. Consent to Jurisdiction and Venue 43

 

iii

 

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
AMERICAN NATIONAL STOCK TRANSFER, LLC

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of American
National Stock Transfer, LLC (the “Company”) is made and entered into as of June
10, 2013, between RCS Capital Corporation (in its capacity as manager of the
Company, the “Managing Member,” and in its individual capacity, “PubCo”) and
RCAP Holdings, LLC (“RCAP”).

 

WHEREAS, on November 2, 2012, the Company was formed as a limited liability
company pursuant to the Delaware Limited Liability Company Act (the “Delaware
Act”) by the filing of its Certificate of Formation with the Secretary of State
of the State of Delaware;

 

WHEREAS, the Company has been governed by a Limited Liability Company Agreement
dated as of December 31, 2012 (as amended, the “Original Agreement”) , and the
sole member of the Company has heretofore been RCAP;

 

WHEREAS, on the Closing Date (as defined below), PubCo will issue 2,500,000
shares of its Class A common stock, par value $0.001 per share (the “Class A
Stock”), to the public in an initial public offering of shares of Class A Stock
(the “IPO”);

 

WHEREAS, on the Closing Date, RCAP will own 24,000,000 shares of PubCo’s Class B
common stock, par value $0.001 per share (the “Class B Stock”);

 

WHEREAS, on the Closing Date, the Company will issue: (i) 2,500,000 Class A
Units (as defined below) to PubCo; and (ii) 24,000,000 Class B Units (as defined
below) to RCAP, which Units shall, collectively, represent 100% of the
outstanding Units of the Company;

 

WHEREAS, simultaneously with the execution of this Agreement, PubCo and RCAP
will enter into the Exchange Agreement (as defined below), pursuant to which
RCAP will have the right, on the terms and subject to the conditions set forth
therein, to exchange Operating Subsidiaries Group Units (as defined below) for
shares of Class A Stock of PubCo, at which time PubCo’s Class A Units in the
Company and the other Operating Subsidiaries will be correspondingly increased
and a corresponding number of shares of Class B Stock of PubCo held by RCAP will
be cancelled; and

 

WHEREAS, PubCo desires to become a member of the Company, and the Members (as
defined herein) desire to enter into this Agreement as their binding agreement
with respect to the business and management of the Company and their interests
therein, as well as for the purpose of amending and restating the Original
Agreement in its entirety;

 

NOW, THEREFORE, the Members hereby agree that the Original Agreement is amended
and restated in its entirety to read as follows:

 

 

 

  

ARTICLE 1
Defined Terms

 

The capitalized terms used in this Agreement shall, unless the context otherwise
requires or unless otherwise expressly provided herein, have the respective
meanings set forth below:

 

Section 1.01.         Definitions.

 

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
negative balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year or period, determined after giving effect to the following
adjustments:

 

(a)          credit to such Capital Account the sum of (x) any amount which such
Member is treated as obligated to restore to the Company pursuant to the
provisions of Treas. Reg. § 1.704-1(b)(2)(ii)(c) and (y) the amount which such
Member is deemed to be obligated to restore to the Company pursuant to the
penultimate sentence of Treas. Reg. § 1.704-2(g)(l) and the penultimate sentence
of Treas. Reg. § 1.704-2(i)(5);and

 

(b)          debit to such Capital Account the items described in subclauses
(4), (5) and (6) of Treas. Reg. § 1.704-1(b)(2)(ii)(d).

 

“Adjustment Event” shall mean the following events: (a) the Company makes a
distribution on all outstanding Common Units in Units; (b) the Company
subdivides the outstanding Common Units into a greater number of Common Units or
combines the outstanding Common Units into a smaller number of Common Units; or
(c) the Company issues any Units in exchange for its outstanding Common Units by
way of a reclassification or recapitalization of its Common Units. For the
avoidance of doubt, the following events shall not be Adjustment Events: (x) the
issuance of Units in a financing, reorganization, acquisition or other similar
business transaction; (y) the issuance of Units pursuant to any employee benefit
or compensation plan or distribution reinvestment plan; or (z) the issuance of
any Units to PubCo in respect of a capital contribution to the Company of
proceeds from the issuance and sale of securities by PubCo.

 

“Affiliate” of a specified Person shall mean a Person that, directly or
indirectly, controls, is controlled by, or is under common control with, the
specified Person. For this purpose, “control” (and with correlative meaning,
“controls” and “controlled”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Agreement” shall mean this Amended and Restated Limited Liability Company
Agreement of the Company (including the Exhibits hereto), as amended,
supplemented or restated from time to time. This Agreement is the Company’s
“operating agreement” within the meaning of the Delaware Act.

 

2

 

 

“Annual Income Tax Liability” shall mean, for each Member, such Member’s annual
federal, state and local income tax obligations for the applicable calendar year
arising from the allocation to such Member of taxable income that is earned by
the Company for all periods after the Closing Date (computed without regard to
any deduction available to PubCo arising out of any exchange pursuant to the
Exchange Agreement) based on the assumption that such Member is an individual
or, if a greater amount of tax would result, a corporate resident in New York
City subject to the maximum federal, New York State and New York City income tax
rates, and reduced (but not below zero) by distributions made to such Member for
Quarterly Estimated Income Tax with respect to such calendar year pursuant to
Section 5.02.

 

“Applicable Law” shall mean, to the extent applicable to the Company or its
activities or any Member, as applicable: (a) all United States federal and state
statutes and laws and all statutes and laws of foreign countries; (b) all rules
and regulations (including interpretations thereof) of all regulatory agencies,
organizations and bodies; and (c) all rules and regulations (including
interpretations thereof) of all self-regulatory agencies, organizations and
bodies now or hereafter in effect.

 

“Average LTIP Economic Capital Account Balance” shall mean, with respect to a
Member holding LTIP Units, an amount equal to the quotient of (a) the LTIP
Economic Capital Account Balance of such Member divided by (b) the number of
LTIP Units held by such Member.

 

“Capital Account” shall have the meaning set forth in Section 6.01.

 

“Capital Contribution” shall mean the amount of all cash capital contributions
by a Member to the Company and the fair market value of any property contributed
by a Member to the Company (net of any liabilities secured by such property that
the Company is considered to assume or take subject to under Section 752 of the
Code).

 

“Certificate” shall have the meaning set forth in Section 2.01.

 

“Class A Stock” shall have the meaning set forth in the recitals.

 

“Class A Unit” shall have the meaning set forth in Section 3.01(a).

 

“Class B Stock” shall have the meaning set forth in the recitals.

 

“Class B Unit” shall have the meaning set forth in Section 3.01(a).

 

“Class C Exchange Agreement” shall have the meaning set forth in Section
14.03(a).

 

“Class C Unit” shall have the meaning set forth in Section 3.01(a).

 

“Closing Date” shall mean the closing date of the IPO.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor federal income tax code.

 

“Common Unit Economic Balance” shall mean the quotient of (a) the aggregate
Capital Account balance attributable to the Common Units outstanding, plus the
amount of any Partner Minimum Gain or Partnership Minimum Gain, in either case
to the extent attributable to the ownership of Common Units and computed on a
hypothetical basis after taking into account all allocations through the date on
which any allocation is made under Section 6.04(a), divided by (b) the aggregate
number of Common Units outstanding.

 

3

 

 

“Common Units” shall mean the Class A Units, Class B Units and Class C Units.

 

“Company” shall have the meaning set forth in the preamble.

 

“Company Minimum Gain” shall mean “partnership minimum gain” as that term is
defined in Treas. Reg. § 1.704-2(d). In accordance with Treas. Reg. §
1.704-2(d), the amount of Company Minimum Gain is determined by first computing,
for each Company nonrecourse liability, any gain the Company would realize if it
disposed of property subject to that liability for no consideration other than
full satisfaction of the liability, and then aggregating the separately computed
gains. A Member’s share of Company Minimum Gain shall be determined in
accordance with Treas. Reg. § 1.704-2(g)(1).

 

“Concurrent LTIP Distribution” shall have the meaning provided in Section
5.01(a)(i).

 

“Company Record Date” shall mean the record date established by the Managing
Member for the distribution of cash pursuant to Section 5.01.

 

“Delaware Act” shall have the meaning set forth in the recitals.

 

“Depreciation” shall mean, for each Fiscal Year or other period, an amount equal
to the depreciation, amortization, or other cost recovery deduction allowable
for federal income tax purposes with respect to an asset for such Fiscal Year or
other period, except that (a) with respect to any asset the Gross Asset Value of
which differs from its adjusted tax basis for federal income tax purposes at the
beginning of such Fiscal Year or other period and which difference is being
eliminated by use of the “remedial method” as defined by Treas. Reg.
§ 1.704-3(d), Depreciation for such fiscal year or other period shall be the
amount of book basis recovered for such fiscal year or other period under the
rules prescribed by Treas. Reg. § 1.704-3(d)(2), and (b) with respect to any
other asset the Gross Asset Value of which differs from its adjusted tax basis
for federal income tax purposes at the beginning of such Fiscal Year or other
period, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year or other
period bears to such beginning adjusted tax basis; provided, however, that in
the case of clause (b) above, if the adjusted tax basis for federal income tax
purposes of an asset at the beginning of such Fiscal Year or other period is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Managing Member.

 

“Depreciation Recapture” shall have the meaning set forth in Section 6.05.

 

“Dispute” shall have the meaning set forth in Article 13.

 

4

 

 

“Equity Securities” shall mean, as applicable, (a) any capital stock, membership
interests, other share capital or securities containing any profit participation
features, (b) any securities directly or indirectly convertible or exercisable
into or exchangeable for any capital stock, membership interests, other share
capital or securities containing any profit participation features, (c) any
rights or options directly or indirectly to subscribe for or to purchase any
capital stock, membership interests, other share capital or securities
containing any profit participation features or to subscribe for or to purchase
any securities directly or indirectly convertible or exercisable into or
exchangeable for any capital stock, membership interests, other share capital or
securities containing any profit participation features, (d) any share
appreciation rights, phantom share rights or other similar rights, or (e) any
equity securities, rights or instruments issued or issuable with respect to any
of the foregoing referred to in clauses (a) through (d) above in connection with
a combination, subdivision, recapitalization, merger, consolidation, conversion,
share exchange or other reorganization or similar event or transaction.

 

“Estimated Income Tax Obligation” shall mean, for purposes of calculating
Quarterly Estimated Income Tax, 100 percent of the federal, state and local tax
liability of the current year, determined on an annualized basis as of the
applicable calendar quarter after taking into account prior distributions of
Quarterly Estimated Income Tax made in that calendar year.

 

“Exchange Agreement” shall mean that certain Exchange Agreement dated as of June
10, 2013, between PubCo and RCAP, as the same may be amended from time to time
in accordance with the terms thereof.

 

“Exchange Rate” shall have the meaning set forth in the Exchange Agreement.

 

“Fiscal Year” shall mean, except as otherwise required by Applicable Law, for
the Company’s financial reporting and federal income tax purposes, a period
commencing January 1 and ending December 31 of each year, or such other period
as the Managing Member may determine.

 

“Gross Asset Value” shall mean, with respect to any asset of the Company, such
asset’s adjusted basis for federal income tax purposes, except as follows:

 

(a)          the initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset, without
reduction for liabilities, as determined by the contributing Member and the
Company on the date of contribution thereof;

 

(b)          if the Managing Member determines that an adjustment is necessary
or appropriate to reflect the relative economic interests of the Members, the
Gross Asset Values of all Company assets shall be adjusted in accordance with
Treas. Reg. §§ 1.704-1(b)(2)(iv)(f) and (g) to equal their respective gross fair
market values, without reduction for liabilities, as reasonably determined by
the Managing Member, as of the following times:

 

(i)          Capital Contribution (other than a de minimis Capital Contribution)
to the Company by a new or existing Member as consideration for a Membership
Interest;

 

(ii)         the distribution by the Company to a Member of more than a de
minimis amount of Company assets as consideration for the repurchase or
redemption of a Membership Interest;

 

5

 

  

(iii)        the liquidation of the Company within the meaning of Treas. Reg.
§ 1.704-1(b)(2)(ii)(g); and

 

(iv)        the grant of an interest in the Company (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Company by an existing Member acting in a partner capacity, or by a new
Member acting in a partner capacity or in anticipation of becoming a Member by
such Member;

 

(c)          the Gross Asset Values of Company assets distributed to any Member
shall be the gross fair market values of such assets (taking Section 7701(g) of
the Code into account) without reduction for liabilities, as determined by the
Managing Member as of the date of distribution; and

 

(d)          the Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Treas. Reg. § 1.704-1(b)(2)(iv)(m) (as set forth in Section 6.04(b)(v));
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this paragraph (d) to the extent that the Managing Member determines that an
adjustment pursuant to paragraph (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph (d).

 

At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Company’s assets for purposes of computing Net
Profit and Net Loss.

 

“Group Equity Interests” shall mean, collectively, the Class A Stock, the Class
B Stock, the Class A Units of each of the Operating Subsidiaries and the Class B
Units of each of the Operating Subsidiaries.

 

“Indemnitee” shall have the meaning set forth in Section 11.02.

 

“Initiating Party” shall have the meaning set forth in Article 13.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

 

“IPO” shall have the meaning set forth in the recitals.

 

“Liability Shortfall” shall have the meaning set forth in Section 6.05(e).

 

“Losses” shall have the meaning set forth in Section 11.02.

 

“LTIP Conversion Date” shall have the meaning set forth in Section 14.02(a).

  

“LTIP Economic Capital Account Balances” shall mean the Capital Account balances
of the LTIP Unitholders to the extent attributable to their ownership of LTIP
Units reduced by any forfeiture allocations in accordance with Sections
14.01(c)(ii) and 14.01(e)(iv) due to the forfeiture of any LTIP Units.

 

6

 

 

“LTIP Unit” shall have the meaning set forth in Section 3.01(a) and Article 14.

 

“LTIP Unit Distribution Participation Date” shall mean the date as of which an
LTIP Unit is earned pursuant to Sections 3(b), 3(c) and 3(d) of the OPP.

 

“LTIP Unitholder” shall mean a Member that holds LTIP Units.

 

“Majority in Interest of the Members” shall mean: (a) when no class of Members
is referenced, Members whose Units represent, in the aggregate, more than 50% of
the Company’s outstanding Units entitled to vote with respect to such matter; or
(b) when a class or several classes of Members is referenced, Members of that
class or those classes whose Units represent, in the aggregate, more than 50% of
the Company’s outstanding Units of that class or those classes.

 

“Managing Member” shall have the meaning set forth in the recitals.

 

“Member” shall mean each Person that executes and delivers this Agreement as a
member and each other Person that becomes a member of the Company as provided
herein, so long as such Person continues as a member of the Company.

 

“Membership Interest” shall mean a Class A Unit, a Class B Unit, a Class C Unit,
an LTIP Unit or a membership interest in respect of any other class of Units
that hereafter may be issued by the Company in accordance with Section 3.02.

 

“Member Nonrecourse Debt” shall mean “partner nonrecourse debt,” as that term is
defined in Treas. Reg. § 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” shall mean “partner nonrecourse debt
minimum gain,” as that term is defined in Treas. Reg. § 1.704-2(i). A Member’s
share of Member Nonrecourse Debt Minimum Gain shall be determined in accordance
with Treas. Reg. § 1.704-2(i)(5).

 

“Member Nonrecourse Deductions” shall mean “partner nonrecourse deductions,” as
that term is defined in Treas. Reg. § 1.704-2(i) , and the amount of Member
Nonrecourse Deductions with respect to a Member Nonrecourse Debt for a Company
taxable year shall be determined in accordance with the rules of Treas. Reg. §
1.704-2(i)(2).

 

“Net Cash Flow” shall mean the funds legally available for distribution to the
Members other than Net Sales Proceeds.

 

“Net Profits” and “Net Losses” for any Fiscal Year or other period shall mean,
respectively, an amount equal to the Company’s taxable income or loss for such
Fiscal Year or other period as determined for federal income tax purposes by the
Managing Member, determined in accordance with Section 703(a) of the Code (for
this purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a) of the Code shall be included in taxable
income or loss), adjusted as follows:

 

7

 

 

(a)          by including as an item of gross income any tax-exempt income
received by the Company and not otherwise taken into account in computing Net
Profit or Net Loss;

 

(b)          by treating as a deductible expense any expenditure of the Company
described in Section 705(a)(2)(B) of the Code (or which is treated as a Section
705(a)(2)(B) expenditure pursuant to Treas. Reg. § 1.704-1(b)(2)(iv)(i)) and not
otherwise taken into account in computing Net Profit or Net Loss, including
amounts paid or incurred to organize the Company (unless an election is made
pursuant to Section 709(b) of the Code) or to promote the sale of interests in
the Company and by treating deductions for any losses incurred in connection
with the sale or exchange of Company property disallowed pursuant to Section
267(a)(1) or 707(b) of the Code as expenditures described in Section
705(a)(2)(B) of the Code;

 

(c)          by taking into account Depreciation in lieu of depreciation,
depletion, amortization and other cost recovery deductions taken into account in
computing taxable income or loss;

 

(d)          by computing gain or loss resulting from any disposition of Company
property with respect to which gain or loss is recognized for federal income tax
purposes by reference to the Gross Asset Value of such property rather than its
adjusted tax basis;

 

(e)          if an adjustment of the Gross Asset Value of any Company asset
which requires that the Capital Accounts of the Members be adjusted pursuant to
Treas. Reg. §§ 1.704-1(b)(2)(iv)(e), (f) and (g), by taking into account the
amount of such adjustment as if such adjustment represented additional Net
Profit or Net Loss;

 

(f)          by excluding Net Property Gain and Net Property Loss; and

 

(g)          by not taking into account in computing Net Profit or Net Loss
items specially allocated to the Members pursuant to Sections 6.04 and
14.01(d)(iv).

 

“Net Property Gain” or “Net Property Losses” shall mean, for each fiscal year or
other applicable period, an amount equal to the Company’s net taxable gain or
loss for such year or period from the disposition of Property, including the net
capital gain realized in connection with the actual or hypothetical sale of all
or substantially all of the assets of the Company, including net capital gain
realized in connection with an adjustment of the Gross Asset Value of any
Property which requires that the Capital Accounts of the Members be adjusted
pursuant to Treas. Reg. §§ 1.704-1(b)(2)(iv)(e), (f) and (g). For these
purposes, the Gross Asset Value of the Property may reflect the market
capitalization of PubCo (increased by the amount of any Company liabilities).

 

“Net Sales Proceeds” shall mean the net proceeds from the sale or other
disposition of Property, as determined by the Managing Member.

 

8

 

 

“Nonrecourse Deductions” shall have the meaning set forth in Treas. Reg. §§
1.704-2(b) and 1.704-2(c).

 

“Nonrecourse Liabilities” shall have the meaning set forth in Treas. Reg. §
1.704-2(b)(3).

 

“Notice” shall have the meaning set forth in Section 15.07.

 

“Original Agreement” shall have the meaning set forth in the recitals.

 

“Operating Subsidiaries” collectively refers to the Company, RCS Advisory
Services, LLC, and Realty Capital Securities, LLC.

 

“Operating Subsidiaries Group Units” shall have the meaning set forth in the
Exchange Agreement.

 

“Operating Subsidiary Class C Units” shall mean the Class C Units of each of the
Operating Subsidiaries.

 

“OPP” shall mean the RCS Capital Corporation 2013 Advisor Multi-Year
Outperformance Agreement dated as of June 10, 2013, among PubCo, the Operating
Subsidiaries and RCS Capital Management, LLC, as the same may be amended from
time to time in accordance with the terms thereof.

 

“Panel” shall have the meaning set forth in Article 13.

 

“Percentage Interest” of any Member at any time shall mean, as of any date of
determination, the ratio (expressed as a percentage) of (i) such Member’s Units
(or, as applicable, Units of a particular class) at such time to (ii) the total
issued and outstanding Units (or, as applicable, the total issued and
outstanding Units of a particular class) of the Company at such time.

 

“Permitted Transferee” shall mean, with respect to a Member, (a) such Member’s
spouse; (b) a lineal descendant of such Member’s maternal or paternal
grandparents (or any such descendant’s spouse); (c) a Charitable Institution (as
defined below); (d) a trustee of a trust (whether inter vivos or testamentary),
all the current beneficiaries and presumptive remaindermen of which are one or
more of such Member and any of the Persons described in clause (a), (b) or (c)
of this definition; (e) an entity that, for U.S. federal income tax purposes, is
disregarded as separate from its owner, of which all of the outstanding equity
interests therein are owned by one or more of such Member and any of the Persons
described in clause (a), (b), (c) or (d) of this definition; (f) a legal or
personal representative of such Member in the event of his death or disability;
(g) a liquidating trust, as defined in Treasury Regulations section 1.7701—
4(d), or other entity with comparable characteristics; and (h) its ultimate
parent corporation or other entity (the “Parent”) of which it is a direct or
indirect wholly owned subsidiary or to any wholly owned direct or indirect
subsidiary of such Parent (a “Controlled Subsidiary”), it being understood that,
with respect to a Controlled Subsidiary, the later sale, liquidation or spin-off
of such Controlled Subsidiary or other transaction in which the Parent ceases to
control, directly or indirectly, 100% of the equity of such Controlled
Subsidiary would constitute an indirect Transfer of an Interest, and that such
Transfer may only be made in compliance with the terms and restrictions set
forth in this Agreement. For purposes of this definition: (i) “lineal
descendants” shall not include any individual adopted after attaining the age of
18 years and such adopted individual’s descendants; (ii) “Charitable
Institution” shall refer to an organization described in Section 501(c)(3) of
the Code which is exempt from income taxation under Section 501(a) thereof; and
(iii) “presumptive remaindermen” shall refer to those Persons entitled to a
share of a trust’s assets if it were then to terminate.

 

9

 

 

“Permitted Transferee Member” shall mean a Permitted Transferee that is admitted
as a Member pursuant to the terms of this Agreement.

 

“Person” shall mean an individual, general partnership, limited partnership,
limited liability partnership, limited liability company, corporation, joint
venture, trust, business trust, cooperative or association or other legal entity
or organization.

 

“Property” shall mean any tangible or intangible property or other investment in
which the Company, directly or indirectly, holds an ownership interest.

 

“PubCo” shall have the meaning set forth in the preamble.

 

“Quarterly Estimated Income Tax” shall mean the Estimated Income Tax Obligation
of a Member with respect to the applicable calendar quarter, based on the
assumption that the Member is an individual or, if a greater amount of tax would
result, a corporate resident of New York City subject to the maximum federal,
New York State and New York City income tax rates arising from the allocation to
such Member of taxable income that is earned by the Company for all periods
after the Closing Date (computed without regard to any deduction available to
PubCo arising out of any exchange pursuant to the Exchange Agreement); provided,
however, that if the Annual Income Tax Liability of a Member for a calendar year
is less than the sum of the Quarterly Estimated Income Tax distributed to such
Member pursuant to Section 5.02 for such calendar year, the amount of the
subsequent distribution or distributions, as applicable, of Quarterly Estimated
Income Tax shall be reduced by such excess amount.

 

“RCAP” shall have the meaning set forth in the preamble.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement
dated as of June 10, 2013, among PubCo and the shareholders party thereto, as
the same may be amended from time to time in accordance with the terms thereof.

 

“Regulatory Allocations” shall have the meaning set forth in Section 6.04(e).

 

“Relative Value Determination” shall mean a written determination by the Audit
Committee of the Board of Directors of PubCo, rendered in connection with
PubCo’s contribution to the Operating Subsidiaries of the net proceeds of an
issuance of shares of capital stock of PubCo in accordance with Sections
3.02(d), 3.02(e) or 3.02(f), of the relative equity value of each Operating
Subsidiary; provided, however, that if the Operating Subsidiaries shall have
received a valuation or an opinion from a financial advisor of national
reputation regarding such relative values dated within 90 days of the applicable
contribution date pursuant to the applicable subsection of Section 3.02, and the
Audit Committee of the Board of Directors of PubCo shall have determined in its
good faith judgment that no material change has occurred, or is expected to
occur prior to such contribution date, with respect to the Operating
Subsidiaries, the Operating Subsidiaries may elect to use such valuation or
opinion.

 

10

 

 

“Responding Party” shall have the meaning set forth in Article 13.

 

“Safe Harbor” shall mean the “liquidation value” safe harbor provided in
Proposed Treasury Regulation § 1.83-3(1) and the Proposed Revenue Procedure set
forth in Internal Revenue Service Notice 2005-43, as such safe harbor may be
modified when such proposed guidance is issued in final form or as amended by
subsequently issued guidance.

 

“Safe Harbor Election” shall mean an election to have the Safe Harbor apply to
any interest in the Company transferred to a service provider.

 

“Safe Harbor Interest” shall mean an interest in the Company that meets the Safe
Harbor requirements.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Subsidiary Partnership” shall mean an entity which is a partnership for U.S.
federal income tax purposes and with respect to which the Company Controls (as
defined in the Tax Receivable Agreement), directly or indirectly, the general
partner or managing member of such entity or otherwise Controls such entity.

 

“Tax Matters Member” shall have the meaning set forth in Section 6.07.

 

“Tax Receivable Agreement” shall mean the Tax Receivable Agreement dated as of
June 10, 2013, among PubCo, the Company, RCAP and any other parties thereto, as
the same may be amended from time to time in accordance with the terms thereof.

 

“Transfer” shall have the meaning set forth in Section 9.01.

 

“Transaction Documents” shall mean, collectively, this Agreement, the limited
liability company agreements of the other Operating Subsidiaries (as they each
may be amended from time to time in accordance with the terms thereof), the
Exchange Agreement, the Registration Rights Agreement and the Tax Receivable
Agreement.

 

“Treasury Regulations” or “Treas. Reg.” shall mean the Federal income tax
regulations promulgated under the Code, as such Treasury Regulations may be
amended from time to time (it being understood that all references herein to
specific sections of the Treasury Regulations shall be deemed also to refer to
any corresponding provisions of succeeding Treasury Regulations).

 

“Unit” shall have the meaning set forth in Section 3.01(a).

 

“Unvested LTIP Units” shall have the meaning set forth in Section 14.01(c)(i).

 

“Vested LTIP Units” shall have the meaning set forth in Section 14.01(c)(i).

 

11

 

 

Section 1.02.         Other Definitional and Interpretative Provisions. The
words “hereof, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings and captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections and Exhibits are to
Articles, Sections and Exhibits of this Agreement unless otherwise specified.
All Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
term used in any Exhibit but not otherwise defined therein shall have the
meaning ascribed to such term in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms thereof. References to any Person include the successors and permitted
assigns of that Person. References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.
References to “law”, “laws” or to a particular statute or law shall be deemed
also to include any and all Applicable Laws.

 

ARTICLE 2
Organization

 

Section 2.01.         Formation of Limited Liability Company. The Company was
formed as a Delaware limited liability company on November 2, 2012 by the
execution and filing of a Certificate of Formation (the “Certificate”) by an
authorized person under and pursuant to the Delaware Act. The Members agree to
continue the Company as a limited liability company under the Delaware Act, upon
the terms and subject to the conditions set forth in this Agreement. The rights,
powers, duties, obligations and liabilities of the Members shall be determined
pursuant to the Delaware Act and this Agreement. To the extent that the rights,
powers, duties, obligations and liabilities of any Member are different by
reason of any provision of this Agreement than they would be in the absence of
such provision, this Agreement shall, to the extent permitted by the Delaware
Act, control.

 

Section 2.02.         Company Name. The name of the Company is American National
Stock Transfer, LLC. The business of the Company may be conducted under that
name or such other names as the Managing Member may from time to time designate;
provided, however, that the Company complies with Applicable Law relating to
name changes and the use of fictitious and assumed names.

 

Section 2.03.         Purposes of the Company. The business of the Company shall
be to carry on any lawful business or activity and to have and exercise all of
the powers, rights and privileges which a limited liability company organized
pursuant to the Delaware Act may have and exercise. The Company shall not
conduct any business which is forbidden by or contrary to Applicable Law.

 

12

 

 

Section 2.04.         Principal Place of Business. The principal place of
business of the Company shall be 405 Park Ave., 15th Floor, New York, NY 10022.
The Company may establish or abandon from time to time such additional offices
and places of business as the Managing Member may deem appropriate in the
conduct of the Company’s business.

 

Section 2.05.         Registered Office and Agent. The name of the registered
agent for service of process of the Company and the address of the Company’s
registered office in the State of Delaware shall be c/o Corporation Service
Company, 2711 Centerville Road, Suite 400, City of Wilmington, County of New
Castle, Delaware 19808, or such other agent or office in the State of Delaware
as the Managing Member or the officers may from time to time determine.

 

Section 2.06.         Qualification in Other Jurisdictions. The Managing Member
or the President shall, or shall cause its or his or her designee to, execute,
deliver and file certificates (and any amendments and/or restatements thereof)
necessary for the Company to qualify to do business in the jurisdictions in
which the Company may wish to conduct business. In those jurisdictions in which
the Company may wish to conduct business in which qualification or registration
under assumed or fictitious names is required or desirable, the Managing Member
or the President shall cause the Company to be so qualified or registered in
compliance with Applicable Law.

 

Section 2.07.         Term. The term of the Company shall continue indefinitely
unless the Company is dissolved in accordance with the provisions of this
Agreement and the Delaware Act.

 

Section 2.08.         Tax Treatment as Partnership. The Members intend that the
Company shall not be a partnership (including a limited partnership) or joint
venture, and that no Member or officer shall be a partner or joint venturer of
any other Member or officer by virtue of this Agreement, for any purposes other
than as is set forth in the last sentence of this Section 2.08, and this
Agreement shall not be construed to the contrary. The Members intend that the
Company be treated as a partnership under Treas. Reg. §301.7701-3 and analogous
provisions of state and local tax laws, and the Company shall not elect to be
treated as, and no Member shall file any election with any taxing authority to
have the Company treated as, an association taxable as a corporation.

 

ARTICLE 3
Capitalization

 

Section 3.01.         Units; Capitalization.

 

(a)          Units; Capitalization. Each Member’s interest in the Company,
including such Member’s interest, if any, in the capital, income, gain, loss,
deduction and expense of the Company and the right to vote, if any, on certain
Company matters as provided in this Agreement, shall be represented by units of
limited liability company interests (each, a “Unit”). The Company shall have
four authorized classes of Units, designated as “Class A Units,” “Class B
Units,” “Class C Units” and “LTIP Units.” The Company shall be authorized to
issue an unlimited number of Class A Units, Class B Units, Class C Units and
LTIP Units in compliance with the terms of this Agreement. The ownership by a
Member of Units shall entitle such Member to allocations of profits and losses
and other items and distributions of cash and other property as is set forth in
Article 5 and Article 6. Except as otherwise provided in the Delaware Act or as
may be otherwise expressly provided herein, Members holding Class B Units, Class
C Units or LTIP Units in their capacities as such, shall have no voting, consent
or approval rights with respect to any matters relating to the Company or this
Agreement.

 

13

 

 

(b)          Certificates; Legends. Units shall be issued in non certificated
form; provided, however, that, at the request of any Member, the Managing Member
shall cause the Company to issue one or more certificates to such Member
representing in the aggregate the Units held by such Member. If any Unit
certificate is issued, then such certificate shall bear a legend substantially
in the following form:

 

This certificate evidences Units representing a membership interest in American
National Stock Transfer, LLC and shall be a security within the meaning of
Article 8 of the Uniform Commercial Code.

 

The membership interest in American National Stock Transfer, LLC represented by
this certificate is subject to restrictions on transfer set forth in the Amended
and Restated Limited Liability Company Agreement of American National Stock
Transfer, LLC dated as of June 10, 2013, among American National Stock Transfer,
LLC and each of the Members from time to time party thereto, as the same may be
amended from time to time.

 

(c)          List of Units Outstanding. The aggregate number of outstanding
Units shall be set forth on Exhibit A attached hereto, as the same may be
amended from time to time by the Managing Member in accordance with the terms
hereof.

 

Section 3.02.         Authorization and Issuance of Additional Units.

 

(a)          The Managing Member shall have the right to cause the Company to
issue and/or create and issue at any time after the date hereof, and for such
amount and form of consideration as the Managing Member may determine,
additional Units (of Class A Units, Class B Units, Class C Units, LTIP Units or
new classes) or other Equity Securities of the Company (including creating
classes or series thereof having such powers, designations, preferences and
rights as may be determined by the Managing Member), subject to Section 15.08
and to the remaining provisions of this Section 3.02. The Managing Member shall
have the power to make such amendments to this Agreement in order to provide for
such powers, designations, preferences and rights as the Managing Member in its
discretion deems necessary or appropriate to give effect to such additional
authorization or issuance in accordance with the provisions of this Section
3.02(a), subject to Section 15.08 and Section 3.02(b).

 

(b)          Notwithstanding anything in this Section 3.02 to the contrary, the
Managing Member shall not be entitled to cause the Company to issue any Units or
other Equity Securities of the Company (other than Class A Units issued pursuant
to Sections 3.02(d), 3.02(e) or 3.02(f)) without the prior written consent of
the holders of a Majority in Interest of the Class B Units.

 

14

 

  

(c)          If, as a result of an exchange pursuant to the Exchange Agreement,
PubCo acquires (in any manner) Class B Units, each such Class B Unit acquired by
PubCo will automatically convert into one Class A Unit.

 

(d)          At any time PubCo issues one or more shares of Class A Stock (other
than an issuance of the type covered by Section 3.02(f)): (i) PubCo shall
contribute to the Company and the other Operating Subsidiaries (allocated among
them in accordance with their relative equity values at the time, as determined
pursuant to the Relative Value Determination) all the net proceeds (if any)
received by PubCo with respect to such share or shares of Class A Stock; and
(ii) the Managing Member shall cause the Company to issue, in exchange for the
portion of the net proceeds contributed by PubCo to the Company (as determined
in accordance with the preceding clause), the same number of Class A Units,
registered in the name of PubCo, as the number of shares of Class A Stock so
issued by PubCo.

 

(e)          At any time PubCo issues one or more shares of capital stock of
PubCo (other than Class A Stock or Class B Stock): (i) PubCo shall contribute to
the Company and the other Operating Subsidiaries (allocated among them in
accordance with their relative equity values at the time, as determined pursuant
to the Relative Value Determination) all the net proceeds (if any) received by
PubCo with respect to such share or shares of capital stock; and (ii) subject to
the provisions of Section 3.02(a), 3.02(b) and 15.08, the Managing Member shall
cause the Company to issue, in exchange for the portion of the net proceeds
contributed to the Company (as determined in accordance with the preceding
clause), a corresponding number of Units or other Equity Securities of the
Company (other than Class A Units) (such corresponding number of Units or Equity
Securities to be determined in good faith by the Managing Member, taking into
account the powers, designations, preferences and rights of such capital stock),
registered in the name of PubCo.

 

(f)          At any time PubCo issues one or more shares of Class A Stock in
connection with an equity incentive program, whether such share or shares are
issued upon exercise of an option, settlement of a restricted stock unit, as
restricted stock or otherwise (other than, for the avoidance of doubt, the
exchange of Class C Units as provided in Section 14.03(b)): (i) PubCo shall
contribute to the Company and the other Operating Subsidiaries (allocated among
them in accordance with their relative equity values at the time, as determined
pursuant to the Relative Value Determination) all the net proceeds (if any)
received by PubCo from or otherwise in connection with such issuance of one or
more shares of Class A Stock, including the exercise price of any option
exercised; and (ii) the Managing Member shall cause the Company to issue, in
exchange for the portion of the net proceeds thereof contributed to the Company
(as determined in accordance with the preceding clause), the same number of
Class A Units, registered in the name of PubCo, as the number of shares of Class
A Stock so issued by PubCo. If any such shares of Class A Stock so issued by
PubCo in connection with an equity incentive program are subject to vesting or
forfeiture provisions, then the Class A Units that are issued by the Company to
PubCo in connection therewith in accordance with the preceding provisions of
this Section 3.02(f) shall be subject to vesting or forfeiture on the same
basis; if any such shares of Class A Stock vest or are forfeited, then the same
number of Class A Units issued by the Company in accordance with the preceding
provisions of this Section 3.02(f) shall automatically vest or be forfeited. Any
cash or property held by either PubCo or the Company or on either’s behalf in
respect of dividends paid on restricted Class A Stock that fails to vest shall
be returned to the Company upon the forfeiture of such restricted Class A Stock.

 

15

 

 

Section 3.03.         Redemption of Class A Stock. If, at any time, one or more
shares of Class A Stock are redeemed (whether by exercise of a put or call,
automatically or by means of another arrangement) by PubCo for cash, then the
Managing Member shall cause the Company, concurrently with such redemption of
Class A Stock, to redeem the same number of Class A Units held by PubCo, at an
aggregate redemption price equal to the aggregate redemption price of the share
or shares of Class A Stock being redeemed by PubCo (plus any expenses related
thereto) and upon such other terms as are the same for the share or shares of
Class A Stock being redeemed by PubCo.

 

Section 3.04.         Subdivisions or Combinations. Any subdivision (by any
stock split, unit split, stock dividend, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
split, reverse unit split, reclassification, reorganization, recapitalization or
otherwise) of a class, series or type of Group Equity Interest shall be
accompanied by an identical subdivision or combination, as applicable, of the
other classes, series or types of Group Equity Interests.

 

ARTICLE 4
Members

 

Section 4.01.         Names and Addresses. The names and addresses of the
Members are set forth on Exhibit A attached hereto and made a part hereof. The
Managing Member shall cause Exhibit A to be amended from time to time to reflect
the admission of any additional Member, the withdrawal or termination of any
Member, receipt by the Company of notice of any change of address of a Member or
the occurrence of any other event requiring amendment of Exhibit A.

 

Section 4.02.         No Liability for Status as Member. The debts, obligations
and liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company; and no
Member shall have any personal liability whatsoever solely by reason of its
status as a Member, whether to the Company or to any creditor of the Company,
for the debts, obligations or liabilities of the Company or for any of its
losses beyond the amount of such Member’s personal obligation to pay its Capital
Contribution to the Company, and as otherwise set forth in the Delaware Act or
under Applicable Law. Except as otherwise expressly provided in the Delaware
Act, the liability of each Member for Capital Contributions shall be limited to
the amount of Capital Contributions required to be made by such Member in
accordance with the provisions of this Agreement, but only when and to the
extent the same shall become due pursuant to the provisions of this Agreement.
In no event shall any Member enter into any agreement or instrument that would
create or purport to create personal liability on the part of any other Member
for any debts, obligations or liabilities of the Company without the prior
written consent of such other Member. Subject to the obligations of PubCo
pursuant to Sections 3.02(d), 3.02(e) and 3.02(f), it is acknowledged and agreed
that each of PubCo and RCAP is not obligated to pay or make any future Capital
Contribution to the Company.

 

16

 

  

Section 4.03.         No Restrictions Of Business Pursuits Of Member. This
Agreement shall not preclude or limit in any respect the right of any Member to
engage in or possess any interest in other business ventures of any kind, nature
or description.

 

Section 4.04.         Transactions Between Members and the Company. Except as
otherwise provided by Applicable Law, a Member may, but shall not be obligated
to, lend money to the Company, act as a surety or guarantor for the Company, or
transact other business with the Company, and has the same rights and
obligations when transacting business with the Company as a person or entity who
is not a Member.

 

Section 4.05.         Meeting of Members. Any action permitted or required to be
taken by the Members pursuant to this Agreement may be considered at a meeting
of such Members held not less than ten days after notification thereof shall
have been given by the Managing Member to all Members. Such notification (a) may
be given by the Managing Member, in its discretion, at any time, and (b) shall
be given by the Managing Member within 30 days after receipt by the Managing
Member of a request for such a meeting made by a Majority in Interest of the
Members. Any such notification shall state briefly the purpose, time and place
of the meeting. All such meetings shall be held within or outside the State of
Delaware at such reasonable place as the Managing Member shall designate and
during normal business hours, and may be held by means of conference telephone
or other communications equipment by means of which all persons participating in
the meeting can hear each other. The Members may vote at any such meeting in
person or by proxy. Participation in such a meeting shall constitute presence in
person at such meeting. No notice of the time, place or purpose of any meeting
need be given to any Member who, either before or after the time of such
meeting, waives such notice in writing. At any meeting of the Members, a
Majority in Interest of the Members (which shall include the Managing Member),
whether present in person or by proxy, shall, except as otherwise provided by
law or by this Agreement, constitute a quorum. If at any meeting there shall be
no quorum, the holders of a majority of the Units present or represented may
adjourn the meeting from time to time, without notice other than announcement at
the meeting, until a quorum shall have been obtained, when any business may be
transacted which might have been transacted at the meeting as first convened had
there been a quorum. Whenever any Company action is to be taken by vote of the
Members at a meeting, it shall be authorized upon receiving the affirmative vote
of a Majority in Interest of the Members.

 

Section 4.06.         Action by Members Without Meeting. Any action permitted or
required to be taken by the Members pursuant to this Agreement may be effected
at a meeting of the Members or by consent in writing or by electronic
transmission of the holders of a Majority in Interest of the Members, with the
same effect as if taken at a meeting of the Members.

 

Section 4.07.         Limited Rights of Members. Other than as provided in this
Article 4 and Article 10 (and Article 7 in the case of the Managing Member), no
Member, in such Person’s capacity as a Member, shall have the power or authority
to act for or on behalf of, or to bind, the Company, or to vote at any meeting
of the Members.

 

17

 

  

ARTICLE 5
Distributions

 

Section 5.01.         Distributions.

 

(a)          Distributions of Net Cash Flow. Subject to the other provisions of
this Article 5 and to the provisions of Section 10.1, to the extent permitted by
Applicable Law, distributions to Members may be declared by the Managing Member
out of Net Cash Flow in such amounts and on such terms as the Managing Member
shall determine on the Company Record Date that the Managing Member may
designate and shall be made to the Members holding Class A Units, Class B Units,
Class C Units and/or LTIP Units as of the close of business on such Company
Record Date, as follows:

 

(i)          first, if such Company Record Date is prior to the LTIP Unit
Distribution Participation Date, 100% to the Members holding Class A Units,
Class B Units, Class C Units and/or LTIP Units in proportion to each such
Member’s respective Percentage Interest; provided, however, that distributions
to the LTIP Unitholders with respect to an LTIP Unit shall be in an amount equal
to the product of (A) the distributions per Class A Unit to be paid to the
holders of Class A Units pursuant to this Section 5.01(a)(i) multiplied by (B)
ten percent (the “Concurrent LTIP Distribution”), with the balance of the
distribution that would have otherwise been payable to the LTIP Unitholders but
for the effect of this proviso being distributed to the Members holding Class A
Units, Class B Units and/or Class C Units in proportion to each such Member’s
respective Percentage Interest;

 

(ii)         second, following the LTIP Unit Distribution Participation Date,
100% to the LTIP Unitholders pro rata until such time as the LTIP Unitholders
have received distributions per LTIP Unit pursuant to this Section 5.01(a)(ii)
equal to the difference of (A) the cumulative distributions paid on each Class A
Unit prior to the LTIP Unit Distribution Participation Date and during the
period the LTIP Unitholder held such LTIP Unit, minus (B) the Concurrent LTIP
Distributions paid on such LTIP Unit; and

 

(iii)        thereafter, 100% to the Members holding Class A Units, Class B
Units, Class C Units and/or LTIP Units in proportion to each such Member’s
respective Percentage Interest.

 

(b)          Distributions of Net Sales Proceeds. Subject to the other
provisions of this Article 5 and to the provisions of Section 10.1, to the
extent permitted by Applicable Law, distributions to Members may be declared by
the Managing Member out of Net Sales Proceeds in such amounts and on such terms
as the Managing Member shall determine on the Company Record Date that the
Managing Member may designate and shall be made to the Members holding Class A
Units, Class B Units, Class C Units and/or LTIP Units as of the close of
business on such Company Record Date in proportion to each such Member’s
respective Percentage Interest; provided, however, that to the extent the
Average LTIP Economic Capital Account Balance of an LTIP Unitholder is less than
the Common Unit Economic Balance, the Percentage Interest of such LTIP
Unitholder with respect to its LTIP Units shall be reduced for purposes of
determining its proportionate share of distributions pursuant to this Section
5.01(b) to equal such LTIP Unitholder’s Percentage Interest with respect to its
LTIP Units multiplied by a fraction, the numerator of which is such LTIP
Unitholder’s Average LTIP Economic Capital Account Balance, and the denominator
of which is the Common Unit Economic Balance. For the avoidance of doubt, any
decrease in the Percentage Interest of an LTIP Unitholder with respect to its
LTIP Units shall result in a corresponding increase in the Percentage Interests
of Members with respect to their Class A Units, Class B Units and/or Class C
Units.

 

18

 

 

(c)          Promptly following the designation of a Company Record Date and the
declaration of a distribution pursuant to this Section 5.01, the Managing Member
shall give notice to each Member of the Company Record Date, the amount and the
terms of the distribution and the payment date thereof.

 

(d)          Notwithstanding anything to the contrary in this Section 5.01, the
Managing Member may adjust, as it deems appropriate, such distributions so as
not to cause any LTIP Units to fail to qualify as profits interests.

 

Section 5.02.         Distributions for Payment of Income Tax. Notwithstanding
any provision in this Agreement to the contrary, (a) on or about April 12th,
June 12th, September 12th and December 12th of each calendar year (or, if any
such date is not a business day, then on the first business day following such
date), the Company shall make a distribution to each Member of such amount as
may be necessary to allow such Member to pay its Quarterly Estimated Income Tax
for the applicable calendar quarter, and (b) by March 12th of the following
calendar year, the Company shall make a distribution to each current and former
Member of such amount as may be necessary to allow such Member to pay its Annual
Income Tax Liability with respect to the prior calendar year. All distributions
made to a Member pursuant to this Section 5.02 shall be treated as advance
distributions and shall be taken into account in determining the amount
subsequently distributable to a Member under Section 5.01. For the avoidance of
doubt, all distributions made pursuant to this Section 5.02 shall be made on a
pro rata basis in accordance with Percentage Interests.

 

Section 5.03.         Limitations on Distributions. Notwithstanding anything
that may be to the contrary in this Agreement, distributions to Members shall be
subject to the restrictions contained in §18-607 of the Delaware Act. Without
limiting the generality of the foregoing, except as required by law, no Member
shall be obligated by this Agreement to return any distribution to the Company
or pay the amount of any distribution for the account of the Company or to any
creditor of the Company; provided, however, that if any court of competent
jurisdiction holds that, notwithstanding this Agreement, any Member is obligated
to return or pay any part of any distribution, such obligation shall bind such
Member alone and not any other Member or the Managing Member.

 

19

 

  

Section 5.04.         Withholding.

 

(a)          Authority to Withhold; Treatment of Withheld Amounts.
Notwithstanding anything that may be to the contrary in this Agreement, each
Member hereby authorizes the Company and the Managing Member on behalf of the
Company to withhold and to pay over, or otherwise to pay, any withholding or
other taxes payable by the Company (pursuant to any provision of United States
federal, state or local or foreign law) with respect to such Member or as a
result of such Member’s participation in the Company; and if and to the extent
that the Company shall be required to withhold or pay any such withholding or
other taxes, such Member shall be deemed for all purposes of this Agreement to
have received a payment from the Company as of the time such withholding or
other tax is paid, which payment shall be deemed to be a distribution with
respect to such Member’s Membership Interest in the Company.

 

(b)          Indemnification. Each Member shall, to the fullest extent permitted
by Applicable Law, indemnify and hold harmless the Managing Member and each
other Person (other than the Company) who is or who is deemed to be the
responsible withholding agent for United States federal, state or local or
foreign income tax purposes against all claims, liabilities and expenses of
whatever nature (other than any claims, liabilities and expenses in the nature
of penalties and accrued interest thereon that result from such Managing
Member’s or such other Person’s gross negligence, willful misconduct or fraud)
relating to the Company’s, the Managing Member’s or such other Person’s
obligation to withhold and to pay over, or otherwise to pay, any withholding or
other taxes payable by the Company or any of its Affiliates with respect to such
Member or as a result of such Member’s participation in the Company.

 

ARTICLE 6
Allocations and Tax Matters

 

Section 6.01.         Capital Accounts. There shall be established for each
Member on the books of the Company a capital account (a “Capital Account”)
initially reflecting an amount equal to such Member’s initial Capital
Contribution, if any. The Capital Accounts shall be maintained for the Members
as follows:

 

(a)          to each Member’s Capital Account there shall be credited:

 

(i)          such Member’s Capital Contributions;

 

(ii)         such Member’s distributive share of Net Profit, Net Property Gain
and any items in the nature of income or gain which are specially allocated to
such Member pursuant to Sections 6.04; and

 

(iii)        the amount of any Company liabilities assumed by such Member or
which are secured by any asset distributed to such Member; and

 

(b)          to each Member’s Capital Account there shall be debited:

 

(i)          the amount of cash and the Gross Asset Value of any property
distributed to such Member pursuant to any provision of this Agreement;

 

(ii)         such Member’s distributive share of Net Losses, Net Property Losses
and any items in the nature of expenses or losses which are specially allocated
to such Member pursuant to Sections 6.04; and

 

20

 

  

(iii)        the amount of any liabilities of such Member assumed by the Company
or which are secured by any asset contributed by such Member to the Company.

 

(c)          Transfer of Capital Accounts. In the event of any transfer of any
Membership Interest in accordance with Section 9.01, Section 9.02 or Section
9.03, the transferee shall succeed to the Capital Account of the transferor to
the extent it relates to the transferred Membership Interest.

 

(d)          Negative Balances; Interest. None of the Members shall have any
obligation to the Company or to any other Member to restore any negative balance
in its Capital Account. No interest shall be paid by the Company on any Capital
Contributions.

 

(e)          No Withdrawal. No Person shall be entitled to withdraw any part of
such Person’s Capital Contributions or Capital Account or to receive any
distribution from the Company, except as expressly provided herein.

 

Section 6.02.         Additional Capital Contributions. No Member shall be
required to make any additional Capital Contributions to the Company or lend any
funds to the Company, although any Member may agree with the Managing Member and
become obligated to do so.

 

Section 6.03.         Allocations.

 

(a)          Allocations of Net Profits and Net Losses. Except as otherwise
provided in this Agreement, after giving effect to the special allocations in
Section 6.04, Net Profits, Net Losses and, to the extent necessary, individual
items of income, gain, loss or deduction, of the Company, without duplication,
for any Fiscal Year or other period shall be allocated to the Members as
follows:

 

(i)          first, to the Members holding Class A Units, Class B Units, Class C
Units and/or LTIP Units pro rata and pari passu to the extent of and in
proportion to the distribution of Net Cash Flow to such Members with respect to
their Class A Units, Class B Units, Class C Units and/or LTIP Units in
accordance with Section 5.01(a)(i);

 

(ii)         second, to the LTIP Unitholders pro rata to the extent of the
distribution of Net Cash Flow to the LTIP Unitholder with respect to its LTIP
Units pursuant to Section 5.01(a)(ii); and

 

21

 

  

(iii)        thereafter, to the Members holding Class A Units, Class B Units,
Class C Units and/or LTIP Units pro rata and pari passu in accordance with each
such Member’s respective Percentage Interest; provided, however, that for the
avoidance of doubt, Net Losses, and to the extent necessary, individual items of
loss or deductions shall be allocated (A) first, to the Partners holding Class A
Units, Class B Units, Class C Units and/or LTIP Units pro rata and pari passu in
accordance with each such Member’s respective Percentage Interest with respect
to such Class A Units, Class B Units, Class C Units and/or LTIP Units until such
Members have received cumulative allocations of Net Losses equal to the
cumulative amount of Net Income allocated to them pursuant to this Section
6.03(a)(iii), (B) second, to the LTIP Unitholders to the extent of and in a
manner that has the effect of reversing the allocations of Net Income to such
Member pursuant to Section 6.03(a)(ii), and (C) thereafter, to the Members
holding Class A Units, Class B Units, Class C Units and/or LTIP Units pro rata,
to the extent of and in a manner that has the effect of reversing the
allocations of Net Income to such Member pursuant to Section 6.03(a)(i) until
each such Member’s Capital Account with respect to their Class A Units, Class B
Units, Class C Units and/or LTIP Units has been reduced to zero, but not below
zero (provided further, however, that if the Capital Account of one or more such
Members, but not all such Members, has been reduced to zero, any remaining Net
Losses, and to the extent necessary, individual item of loss or deduction shall
be allocated to the remaining Members holding Class A Units, Class B Units,
Class C Units and/or LTIP Units in the same manner as in this Section
6.03(a)(iii)(C) until the Capital Account of all such Members with respect to
such Class A Units, Class B Units, Class C Units and/or LTIP Units has been
reduced to zero).

 

(b)          Allocations of Net Property Gain and Net Property Losses. Except as
otherwise provided in this Agreement, after giving effect to the special
allocations in Section 6.04, Net Property Gain, Net Property Losses and, to the
extent necessary, individual items of gain or loss comprising Net Property Gain
and Net Property Losses of the Company, without duplication, for any Fiscal Year
or other period shall be allocated to the Members in a manner such that the
Capital Account of each Member immediately after making such allocation, is, as
nearly as possible, equal proportionately to (i) the distributions that would be
made to such Member pursuant to Section 5.01(b) if the Partnership were
dissolved, its affairs wound up and its assets sold for cash equal to their
Gross Asset Value, as determined in the reasonable discretion of the Managing
Member, all Company liabilities were satisfied (limited with respect to each
nonrecourse liability to the Gross Asset Value of the assets securing such
liability), and the net assets of the Company were distributed in accordance
with Section 5.01(b) to the Members immediately after making such allocation,
minus (ii) such Member’s share of Company Minimum Gain and Member Nonrecourse
Debt Minimum Gain and the amount, if any and without duplication, that the
Member would be obligated to contribute to the capital of the Company, all
computed immediately prior to the hypothetical sale of assets.

 

Section 6.04.         Special Allocations.

 

(a)          Special Allocations Regarding LTIP Units. Notwithstanding any other
provisions of this Section 6.04 or Section 6.05, after giving effect to the
Regulatory Allocations, but prior to any allocations under Section 6.03(b), Net
Property Gain and, to the extent necessary, individual items of income and gain
comprising Net Property Gain of the Company, shall be allocated to the LTIP
Unitholders until their LTIP Economic Capital Account Balances are equal to
(i) the Common Unit Economic Balance, multiplied by (ii) the number of their
LTIP Units; provided that no such Net Property Gain and, to the extent
necessary, individual items of income and gain comprising Net Property Gain of
the Company, will be allocated with respect to any particular LTIP Unit unless
and to the extent that the Common Unit Economic Balance exceeds the Common Unit
Economic Balance in existence at the time such LTIP Unit was issued. Any
allocations made pursuant to the first sentence of this Section 6.04(a) shall be
made among the LTIP Unitholders in proportion to the amounts required to be
allocated to each under this Section 6.04(a). The parties agree that the intent
of this Section 6.04(a) is to make the Capital Account balance associated with
each LTIP Unit to be economically equivalent to the Capital Account balance
associated with the Class A Units and Class B Units outstanding (on a per-unit
basis), but only if and to the extent that the Capital Account balance
associated with the Class A Units and Class B Units outstanding, without regard
to the allocations under this Section 6.04(a), has increased on a per-unit basis
since the issuance of the relevant LTIP Unit. To the extent Net Property Losses
are allocated to LTIP Unitholders pursuant to Section 6.03(b), such Net Property
Loss shall be allocated among the LTIP Unitholders in a manner that reverses the
allocation of Net Property Gain to the LTIP Unitholders pursuant to this Section
6.04(a).

 

22

 

 

(b)          Regulatory Allocations. Notwithstanding anything that may be to the
contrary in this Agreement, the following allocations shall be made prior to any
other allocations under this Agreement and in the following order of priority:

 

(i)           Minimum gain shall be allocated as follows:

 

(A)        Except as otherwise provided in Treas. Reg. § 1.704-2(f), if there is
a net decrease in Company Minimum Gain during any Fiscal Year or period, each
Member shall be specially allocated items of Company income and gain for such
Fiscal Year or period (and, if necessary, subsequent Fiscal Years or periods) in
an amount equal to such Member’s share of the net decrease in Company Minimum
Gain to the extent required by Treas. Reg. § 1.704-2(f). The items to be so
allocated shall be determined in accordance with Treas. Reg. §§ 1.704-2(f) and
(i). This provision is intended to comply with the minimum gain chargeback
requirements of Treas. Reg. § 1.704-2(f) and shall be interpreted and applied
consistently therewith. Allocations pursuant to this Section 6.04(b)(i)(A) shall
be made in proportion to the respective amounts required to be allocated to each
Member pursuant hereto.

 

(B)         Except as otherwise provided in Treas. Reg. § 1.704-2(i)(4), if
there is a net decrease in the Member Nonrecourse Debt Minimum Gain during any
Fiscal Year or period, each Member who has a share of the Member Nonrecourse
Debt Minimum Gain, determined in accordance with Treas. Reg. §  1.704-2(i)(5),
shall be specially allocated items of Company income and gain for such Fiscal
Year or period (and, if necessary, subsequent Fiscal Years or periods) in an
amount equal to that Member’s share of the net decrease in the Member
Nonrecourse Debt Minimum Gain to the extent and in the manner required by Treas.
Reg. § 1.704-2(i). The items to be so allocated shall be determined in
accordance with Treas. Reg. §§ 1.704-2(i)(4) and (j)(2). This provision is
intended to comply with the minimum gain chargeback requirement with respect to
Member Nonrecourse Debt contained in Treas. Reg. § 1.704-2(i)(4) and shall be
interpreted and applied consistently therewith. Allocations pursuant to this
Section 6.04(b)(i)(B) shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant hereto.

 

23

 

 

(ii)         If a Member unexpectedly receives any adjustments, allocations or
distributions described in Treas. Reg. §§ 1.704-1(b)(2)(ii)(d)(4), (5) or (6)
that would not prevent such Member from having, or would cause such Member to
have, an Adjusted Capital Account Deficit, then items of Company income
(including gross income) and gain shall be specially allocated to such Member in
an amount and manner sufficient to eliminate, as quickly as possible, such
Adjusted Capital Account Deficit. This Section 6.04(b)(ii) is intended to
constitute a “qualified income offset” under Treas. Reg. § 1.704-l(b)(2)(ii)(d)
and shall be interpreted and applied consistently therewith.

 

(iii)        Nonrecourse Deductions, if any, for any Fiscal Year or period shall
be allocated to the Members in accordance with their respective Percentage
Interests.

 

(iv)        Member Nonrecourse Deductions, if any, for any Fiscal Year or period
with respect to a Member Nonrecourse Debt shall be specially allocated to the
Member that bears the economic risk of loss for such Member Nonrecourse Debt (as
determined under Treas. Reg. §§ 1.704-2(b)(4) and 1.704-2(i)(1)).

 

(v)         To the extent an adjustment to the adjusted tax basis of any asset
of the Company pursuant to Section 734(b) of the Code or Section 743(b) of the
Code is required, pursuant to Treas. Reg. § 1.704-1(b)(2)(iv)(m), to be taken
into account in determining Capital Accounts, the amount of such adjustment to
the Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis) and such gain or loss shall be specially allocated among the Members in a
manner consistent with the manner in which each of their respective Capital
Accounts are required to be adjusted pursuant to such section of the Treasury
Regulations.

 

(vi)        The allocations set forth in Section 6.04(b)(i)-(v) (the “Regulatory
Allocations”) are intended to comply with certain requirements of the Treasury
Regulations. It is the intent of the Members that, to the extent possible, all
Regulatory Allocations shall be offset either with other Regulatory Allocations
or with special allocations of other items of Company income, gain, loss or
deduction. Therefore, notwithstanding any other provision of this Agreement
(other than the Regulatory Allocations), the Managing Member shall make such
offsetting special allocations of Company income, gain, loss or deduction in
whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Member’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of this Agreement and all Company items
were allocated pursuant to Section 6.03 and Section 6.04(a). In exercising
discretion with respect to such offsetting special allocations, the Managing
Member shall take into account future Regulatory Allocations under Section
6.04(a) that, although not yet made, are likely to offset other Regulatory
Allocations previously made under Section 6.04(b)(iii) or 6.04(b)(iv).

 

24

 

  

(c)          Any deductions attributable to guaranteed payments under Section
707(c) of the Code, and if the amount of such guaranteed payments shall not be
sufficient, other expenses deductible under the Code, shall be allocated, among
the Members prior to the allocation of Net Profits or Net Losses pursuant to
Section 6.03, to the extent necessary to cause their Capital Accounts to be in
proportion to their Percentage Interests.

 

Section 6.05.         Allocation for Income Tax Purposes.

 

(a)          For federal, state and local income tax purposes, all items of
taxable income, gain, loss and deduction for each Fiscal Year or period shall be
allocated among the Members in accordance with the manner in which the
corresponding items were allocated under Sections 6.03 and 6.04, except as
provided in Sections 6.05(b) and 6.05(c) below.

 

(b)          If property is contributed to the Company by a Member and there is
a difference between the basis of such property to the Company for federal
income tax purposes and its fair market value at the time of its contribution,
then items of income, gain, deduction and loss with respect to such property, as
computed for federal income tax purposes (but not for book purposes), shall be
allocated under the “traditional method” among the Members so as to take account
of such book/tax difference as required by Section 704(c) of the Code.

 

(c)          If property (other than property described in Section 6.05(b)) of
the Company is reflected in the Capital Accounts of the Members and on the books
of the Company at a Gross Asset Value that differs from the Company’s adjusted
basis of such property for federal income tax purposes by reason of a
revaluation of such property pursuant to Treas. Reg. § 1.704-1(b)(2)(iv)(f),
then items of income, gain, deduction and loss with respect to such property, as
computed for federal income tax purposes (but not for book purposes), shall be
allocated among the Members pursuant to any permissible method contained in the
Treasury Regulations promulgated under Section 704(c) of the Code selected by
the Managing Member, in its sole discretion, in order to take into account of
the difference between the adjusted basis of such property for federal income
tax purposes and its Gross Asset Value.

 

(d)          Without altering the overall amount of Net Profits or gross income
allocable to any Member, Net Profits or gross income taxable as ordinary income
under Sections 1245 and 1250 of the Code, or similar provisions of the Code (the
“Depreciation Recapture”), shall, to the extent possible, be allocated to those
Members to whom allowances for depreciation or amortization giving rise to
Depreciation Recapture were allocated.

 

(e)          Pursuant to Treas. Reg. § 1.752-3(a)(3), solely for purposes of
determining each Member’s proportionate share of the “excess nonrecourse
liabilities” of the Company (as defined in Treas. Reg. § 1.752-3(a)(3)), the
Members’ respective interests in Company profits shall be determined under any
permissible method reasonably determined by the Managing Member; provided,
however, that each Member who has contributed property to the Company shall be
allocated, to the extent possible, a share of “excess nonrecourse liabilities”
of the Company which results in such Member being allocated nonrecourse
liabilities in an amount which is at least equal to the amount of income
required to be allocated to such Member pursuant to Section 704(c) of the Code
and the Treasury Regulations promulgated thereunder (the “Liability Shortfall”).
If there is an insufficient amount of nonrecourse liabilities to be able to
allocate to each Member nonrecourse liabilities equal to the Liability
Shortfall, nonrecourse liabilities shall be allocated to each Member in pro rata
in accordance with each such Member’s Liability Shortfall.

 

25

 

 

Section 6.06.         Regulatory Compliance. The foregoing provisions are
intended to comply with Treas. Reg. §§ 1.704-1(b) and 1.704-2, and shall be
interpreted and applied in a manner consistent with such Treasury Regulations.
If the Managing Member shall reasonably determine that it is prudent to modify
the manner in which the Capital Accounts, or any debits or credits thereto, are
computed, or the manner in which any allocations are made under Sections 6.03
and 6.04, in order to comply with Sections 704(b) and 704(c) of the Code and
Treasury Regulations thereunder, the Managing Member may make such
modifications, provided, however, that (a) the Managing Member shall not modify
the manner of making distributions pursuant to this Agreement, (b) all
allocations of Company income, gain, loss and deduction continue to have
“substantial economic effect” within the meaning of Section 704(b) of the Code,
and (c) no Member is materially adversely affected by any such modification.

 

Section 6.07.         Tax Matters Member. The Managing Member shall act as the
“tax matters partner” for the Company under Section 6231 of the Code (the “Tax
Matters Member”). All expenses incurred by the Managing Member while acting in
such capacity shall be paid or reimbursed by the Company. The Managing Member
shall keep the other Members reasonably informed regarding actions the Managing
Member takes in its capacity as Tax Matters Member and shall not take any
material action in such capacity without first consulting the other Members in
good faith.

 

Section 6.08.         Elections. Except as otherwise expressly provided herein,
all elections required or permitted to be made by the Company under the Code or
other applicable tax law and all material decisions with respect to the
calculation of its taxable income or tax loss for tax purposes under the Code or
other applicable tax law or any other matter encompassed by this Article 6,
shall be made by the Managing Member in accordance with Section 6.07. As
required by the Tax Receivable Agreement, the Managing Member shall make, and
shall cause each Subsidiary Partnership to make, an election under Section 754
of the Code which election shall be in effect for each taxable year in which
RCAP or any Permitted Transferee of RCAP Transfers Class B Units.

 

Section 6.09.         Change of Members’ Percentage Interests. If there is a
Transfer of Units by a Member during a Fiscal Year, then there shall be a daily
allocation among the Members of Net Profits or Net Losses and the other items
allocated under this Article 6 for such Fiscal Year; provided, however, that any
item or amount arising from a transaction engaged in by the Company outside the
ordinary course of business shall be taken into account as of the date thereof
under the closing-of-the-books method.

 

 

26

 

 

 

Section 6.10.         Certain Costs And Expenses. The Company shall (a) pay, or
cause to be paid, all costs, fees, operating expenses and other expenses of the
Company (including the costs, fees and expenses of attorneys, accountants or
other professionals and the compensation of all personnel providing services to
the Company) incurred in pursuing and conducting, or otherwise related to, the
business of the Company, and (b) in the sole discretion of the Managing Member,
reimburse the Managing Member for any out-of-pocket costs, fees and expenses
incurred by it in connection therewith. To the extent that the Managing Member
reasonably determines in good faith that its expenses are related to the
business conducted by the Company and/or its subsidiaries (including any good
faith allocation of a portion of expenses that so relate to the business of the
Company and/or its subsidiaries and that also relate to other businesses or
activities of the Managing Member), then the Managing Member may cause the
Company to pay or bear all such expenses of the Managing Member, including,
costs of securities offerings not borne directly by Members, compensation and
meeting costs of its Board of Directors, cost of periodic reports to its
stockholders, litigation costs and damages arising from litigation, accounting
and legal costs and franchise taxes (which are not based on, or measured by,
income); provided, however, that the Company shall not pay or bear any income
tax obligations of the Managing Member. Payments under this Section 6.10 are
intended to constitute reasonable compensation for past or present services and
are not “distributions” within the meaning of §18-607 of the Delaware Act.

 

ARTICLE 7
Management and Control Of Business

 

Section 7.01.         Management.

 

(a)          Subject to the provisions of the Delaware Act and this Agreement as
to action required to be authorized or approved by the Members, the right to
manage, control and conduct the business and affairs of the Company and to take
any and all actions on behalf of the Company shall be vested completely and
exclusively in the Managing Member.

 

(b)          Other than with respect to the actions described in Section
10.01(a), the Managing Member shall have the power and authority to delegate to
one or more other Persons the Managing Member’s rights and powers to manage and
control the business and affairs of the Company, including to delegate to agents
and employees of a Member or the Company (including any officers thereof), and
to delegate by a management agreement or another agreement with, or otherwise
to, other Persons. The Managing Member may authorize any Person (including any
Member or officer of the Company) to enter into and perform any document on
behalf of the Company.

 

(c)          The Managing Member shall have the power and authority to
effectuate the sale, lease, transfer, exchange or other disposition of any, all
or substantially all of the assets of the Company (including the exercise or
grant of any conversion, option, privilege or subscription right or any other
right available in connection with any assets at any time held by the Company)
or the merger, consolidation, reorganization or other combination of the Company
with or into another entity.

 

Section 7.02.         Investment Company Act. The Managing Member shall use its
best efforts to assure that the Company shall not be subject to registration as
an investment company pursuant to the Investment Company Act.

 

27

 

 

 

Section 7.03.         Compensation and Reimbursement. The Managing Member shall
not be compensated for its services as Managing Member. The Company shall
reimburse the Managing Member on a current basis for its reasonably documented
out-of-pocket expenditures made on behalf of the Company. All reimbursements for
out-of-pocket expenditures shall be reasonable in amount and in the advancement
of the Company Business.

 

Section 7.04.         Fiduciary Duties. The Managing Member shall have such
fiduciary duties to the Company and the Members as are generally imposed under
the Delaware Act and as are owed by directors of a corporation governed by the
General Corporation Law of the State of Delaware to such corporation and its
stockholders.

 

ARTICLE 8
Officers

 

Section 8.01.         Officers. The officers of the Company shall be a
President, a Treasurer and a Secretary, all of whom shall be appointed by the
Managing Member and who shall hold office until their successors are appointed
by the Managing Member. In addition, the Managing Member may appoint one or more
Managing Directors, Vice Presidents and such Assistant Secretaries and Assistant
Treasurers as it may deem necessary or advisable. Two or more offices may be
held by the same individual. The officers of the Company may be removed by the
Managing Member at any time for any reason or no reason.

 

Section 8.02.         Other Officers and Agents. The Managing Member may appoint
such other officers and agents as it may deem necessary or advisable, who shall
hold their offices for such terms and shall exercise such powers and perform
such duties as shall be determined from time to time by the Managing Member.

 

Section 8.03.         President. The President shall be the chief executive
officer of the Company and shall have the general powers and duties of
supervision and management usually vested in the office of a chief executive
officer of a company. He or she shall preside at all meetings of Members if
present thereat. Except as the Managing Member shall authorize the execution
thereof in some other manner, he or she shall execute bonds, mortgages and other
contracts on behalf of the Company.

 

Section 8.04.         Managing Director; Vice President. Each Managing Director
and each Vice President shall have such powers and shall perform such duties as
shall be assigned to him or her by the Managing Member or by the President.

 

Section 8.05.         Treasurer. The Treasurer shall have the custody of the
Company funds and securities and shall keep full and accurate account of
receipts and disbursements in a book belonging to the Company. He or she shall
deposit all moneys and other valuables in the name and to the credit of the
Company in such depositaries as may be designated by the Managing Member or the
President. The Treasurer shall disburse the funds of the Company as may be
ordered by the Managing Member or the President, taking proper vouchers for such
disbursements. He or she shall render to the Managing Member and the President
whenever either of them may request it, an account of all his or her
transactions as Treasurer and of the financial condition of the Company. If
required by the Managing Member, the Treasurer shall give the Company a bond for
the faithful discharge of his duties in such amount and with such surety as the
Managing Member shall prescribe.

 

28

 

  

Section 8.06.         Secretary. The Secretary shall give, or cause to be given,
notice of all meetings of Members and all other notices required by Applicable
Law or by this Agreement, and in case of his or her absence or refusal or
neglect so to do, any such notice may be given by any person thereunto directed
by the President, or by the Managing Member or other Members, upon whose
requisition the meeting is called as provided in this Agreement. He or she shall
record all the proceedings of the meetings of the Company in a book to be kept
for that purpose, and shall perform such other duties as may be assigned to him
or her by the Managing Member or by the President.

  

Section 8.07.         Assistant Treasurers and Assistant Secretaries. Assistant
Treasurers and Assistant Secretaries, if any, shall have such powers and shall
perform such duties as shall be assigned to them, respectively, by the Managing
Member or by the President.

 

ARTICLE 9
Transfers of Interests; Admittance of New Members

 

Section 9.01.         Transfer of Membership Interests.

 

(a)           Other than as provided for below in this Section 9.01 or in
Section 9.02, no Member may sell, assign, transfer, grant a participation in,
pledge, hypothecate, encumber or otherwise dispose of (such transaction being
herein collectively called a “Transfer”) all or any portion of its Membership
Interest except with the written consent of the Managing Member, which may be
granted or withheld in its sole discretion. Without the consent of the Managing
Member (but otherwise in compliance with Sections 9.01, 9.02 and 9.03), a Member
may, at any time, (a) Transfer any portion of such Member’s Membership Interest
pursuant to the Exchange Agreement, and (b) Transfer any portion of such
Member’s Membership Interest to a Permitted Transferee of such Member. Any
purported Transfer of all or a portion of a Member’s Membership Interest not
complying with this Section 9.01 shall be void ab initio and shall not create
any obligation on the part of the Company or the other Members to recognize that
purported Transfer or to deal with the Person to which the Transfer purportedly
was made. A Person acquiring a Member’s Membership Interest pursuant to this
Section 9.01 shall not be admitted as a substituted or additional Member except
in accordance with the requirements of Section 9.03, but such Person shall, to
the extent of the Membership Interest transferred to it, be entitled to such
Member’s (i) share of distributions, (ii) share of profits and losses, including
Net Profits and Net Losses, and (iii) Capital Account in accordance with Section
6.01(c). Notwithstanding anything in this Section 9.01 or elsewhere in this
Agreement to the contrary, if a Member Transfers all or any portion of its
Membership Interest after the designation of a record date and declaration of a
distribution pursuant to Section 5.01 and before the payment date of such
distribution, the transferring Member (and not the Person acquiring all or any
portion of its Membership Interest) shall be entitled to receive such
distribution in respect of such transferred Membership Interest.

 

29

 

 

 

(b)          It is intention of the parties to preserve their relative ownership
of the Group Equity Interests. In furtherance of the foregoing, the parties
agree that, notwithstanding anything that may be to the contrary in this
Agreement, any Transfer of units of an Operating Subsidiary to a transferee
thereof shall be accompanied by the simultaneous Transfer of an equal number of
the same class, series or type of units of the other Operating Subsidiaries to
such transferee.

 

Section 9.02.         Transfer of PubCo’s Interest. Subject to Section 9.01(b),
PubCo may Transfer all or any portion of its Membership Interest at any time and
from time to time without the consent of the Managing Member (if the Managing
Member is not PubCo at such time) or any other Person. A Person acquiring
PubCo’s Membership Interest pursuant to this Section 9.02 shall not be admitted
as a substituted or additional Member except in accordance with the requirements
of Section 9.03, but such Person shall, to the extent of the Membership Interest
transferred to it, be entitled to (a) PubCo’s share of distributions, (b)
PubCo’s share of profits and losses, including Net Profits and Net Losses, and
(c) PubCo’s Capital Account in accordance with Section 6.01(c).

 

Section 9.03.         Recognition of Transfer; Substituted and Additional
Members.

 

(a)          No direct or indirect Transfer of all or any portion of a Member’s
Membership Interest may be made, and no purchaser, assignee, transferee or other
recipient of all or any part of such Membership Interest shall be admitted to
the Company as a substituted or additional Member hereunder, unless:

 

(i)          the provisions of Section 9.01 or Section 9.02, as applicable,
shall have been complied with;

 

(ii)         in the case of a substituted or additional Member (other than a
Permitted Transferee), the admission of the purchaser, assignee, transferee or
other recipient as a substituted or additional Member shall have been approved
by the Managing Member;

 

(iii)        the Managing Member shall have been furnished with the documents
effecting such Transfer, in form and substance reasonably satisfactory to the
Managing Member, executed and acknowledged by both the seller, assignor or
transferor and the purchaser, assignee, transferee or other recipient, and the
Managing Member shall have executed (and the Managing Member hereby agrees to
execute) any other documents on behalf of itself and the Members required to
effect the Transfer;

 

(iv)        the provisions of Section 9.03(b) shall have been complied with;

 

(v)         the Managing Member shall be reasonably satisfied that such Transfer
will not (A) result in a violation of the Securities Act or any other Applicable
Law; (B) cause an assignment under the Investment Company Act; or (C) cause the
Company to qualify as a “publicly traded partnership,” as that term is defined
in Section 7704 of the Code;

 

30

 

 

 

(vi)        such Transfer would not cause the Company to lose its status as a
partnership for federal income tax purposes and, without limiting the generality
of the foregoing, such Transfer shall not be effected on or through an
“established securities market” or a “secondary market or the substantial
equivalent thereof,” as such terms are used in Section 1.7704-1 of the Treasury
Regulations, and the transferring Member and the transferee shall each have
provided a certificate to that effect;

 

(vii)       the Managing Member shall have received the opinion of counsel, if
any, required by Section 9.03(c) in connection with such Transfer; and

 

(viii)      all necessary instruments reflecting such Transfer and/or admission
shall have been filed in each jurisdiction in which such filing is necessary in
order to qualify the Company to conduct business or to preserve the limited
liability of the Members.

 

(b)          Each substituted Member and additional Member shall be bound by all
of the provisions of this Agreement. Each substituted Member and additional
Member, as a condition to its admission as a Member, shall execute and
acknowledge such instruments (including a counterpart of this Agreement or a
joinder agreement in customary form), in form and substance reasonably
satisfactory to the Managing Member, as the Managing Member reasonably deems
necessary or desirable to effectuate such admission and to confirm the agreement
of such substituted or additional Member to be bound by all the terms and
provisions of this Agreement with respect to the Membership Interest acquired by
such substituted or additional Member. The admission of a substituted or
additional Member shall not require the consent of any Member other than the
Managing Member (if and to the extent such consent of the Managing Member is
expressly required by this Article 9). As promptly as practicable after the
admission of a substituted or additional Member, the books and records of the
Company and Exhibit A shall be changed to reflect such admission.

 

(c)          As a further condition to any Transfer of all or any part of a
Member’s Membership Interest, the Managing Member may, in its discretion,
require a written opinion of counsel to the transferring Member reasonably
satisfactory to the Managing Member, obtained at the sole expense of the
transferring Member, reasonably satisfactory in form and substance to the
Managing Member, as to such matters as are customary and appropriate in
transactions of this type, including (or, in the case of any Transfer made to a
Permitted Transferee, limited to an opinion) to the effect that such Transfer
will not result in a violation of the registration or other requirements of the
Securities Act or any other federal or state securities laws. No such opinion,
however, shall be required in connection with a Transfer made pursuant to the
Exchange Agreement.

 

Section 9.04.         Expense of Transfer; Indemnification. Each party hereto
shall bear his or its own expenses in connection with the Transfer of a Member’s
Membership Interest, including any filing and recording costs and the reasonable
fees and disbursements of counsel, except that the Company shall bear any
transfer taxes, stamp taxes or duties or other similar taxes in connection with,
or arising by reason of, such Transfer. The transferring Member hereby
indemnifies the Managing Member and the Company against any losses, claims,
damages or liabilities to which the Managing Member, the Company, or any of
their Affiliates may become subject arising out of or based upon any false
representation or warranty made by, or breach or failure to comply with any
covenant or agreement of, such transferring Member or such transferee in
connection with such Transfer.

 

31

 

  

Section 9.05.         Exchange Agreement. In connection with any Transfer of any
portion of a Member’s Membership Interest pursuant to the Exchange Agreement or
Section 14.04(b), the Managing Member shall cause the Company to take any action
as may be required under the Exchange Agreement or requested by any party
thereto to effect such Transfer promptly.

 

ARTICLE 10
Dissolution and Termination

 

Section 10.01.       Dissolution.

 

(a)          The Company shall be dissolved and its affairs wound up upon the
occurrence of any of the following events:

 

(i)          an election by the Managing Member to dissolve, wind up or
liquidate the Company; provided, however, that the Managing Member has received
the prior written consent of RCAP;

 

(ii)         the sale, disposition or transfer of all or substantially all of
the assets of the Company; provided, however, that the Managing Member shall not
allow the Company to make such sale, disposition or transfer to an entity which
is treated as a corporation for U.S. federal income tax purposes without the
prior written consent of RCAP, unless such sale, disposition or transfer
involves the sale of all or substantially all of the assets of the Company to an
unrelated third party that is not an Affiliate of the Managing Member or the
Company;

 

(iii)        the entry of a decree of dissolution of the Company under §18-802
of the Delaware Act; or

 

(iv)        at any time there are no members of the Company, unless the Company
is continued in accordance with the Delaware Act.

 

(b)          In the event of a dissolution pursuant to Section 10.01 (a), the
relative economic rights of each class of Units immediately prior to such
dissolution shall be preserved to the greatest extent practicable with respect
to distributions made to Members pursuant to Section 10.01(f) in connection with
such dissolution, taking into consideration tax and other legal constraints that
may adversely affect one or more parties to such dissolution and subject to
compliance with Applicable Laws.

 

(c)          Dissolution of the Company shall be effective on the day on which
the event occurs giving rise to the dissolution, but the Company will not
terminate until the assets of the Company have been distributed as provided in
this Section 10.01 and any filings required by the Delaware Act have been made.

 

32

 

 

(d)          Upon dissolution, the Company shall be liquidated and wound up in
an orderly manner in accordance with the provisions of this Section 10.01. The
Managing Member or a Person selected by the Managing Member to act as
liquidating trustee, shall wind up the affairs of the Company pursuant to this
Agreement. The Managing Member or liquidating trustee, as applicable, is
authorized, subject to the Delaware Act, to sell, exchange or otherwise dispose
of the assets of the Company, or to distribute Company assets in kind, as the
Managing Member or liquidating trustee shall determine to be in the best
interests of the Members. The reasonable out-of-pocket expenses incurred by the
Managing Member or liquidating trustee in connection with winding up the Company
(including legal and accounting fees and expenses), all other liabilities or
losses of the Company or the Managing Member or liquidating trustee incurred in
accordance with the terms of this Agreement, and reasonable compensation for the
services of the liquidating trustee shall be borne by the Company. Except as
otherwise required by law and except in connection with any gross negligence or
willful misconduct of the Managing Member or liquidating trustee, the Managing
Member or liquidating trustee shall not be liable to any Member or the Company
for any loss attributable to any act or omission of the Managing Member or
liquidating trustee taken in good faith in connection with the winding up of the
Company and the distribution of Company assets. The Managing Member or
liquidating trustee may consult with counsel and accountants with respect to
winding up the Company and distributing its assets and shall be justified in
acting or omitting to act in accordance with the advice or opinion of such
counsel or accountants; provided, however, that the Managing Member or
liquidating trustee shall have used reasonable care in selecting such counsel or
accountants.

 

(e)          Upon dissolution of the Company, the expenses of liquidation
(including compensation for the services of the liquidating trustee and legal
and accounting fees and expenses) and the Company’s liabilities and obligations
to creditors shall be paid, or reasonable provisions shall be made for payment
thereof, in accordance with Applicable Law, from cash on hand or from the
liquidation of Company properties.

 

(f)          A reasonable time shall be allowed for the orderly winding up of
the business and affairs of the Company and the liquidation of its assets
pursuant to this Section 10.01 to minimize any losses otherwise attendant upon
such winding up. Notwithstanding the generality of the foregoing, within 180
calendar days after the effective date of dissolution of the Company, the assets
of the Company shall be distributed in the following manner and order: (i) all
debts and obligations of the Company, if any, shall first be paid, discharged or
provided for by adequate reserves; and (ii) the balance shall be distributed to
the Members in accordance with Section 5.01.

 

(g)          The Managing Member or liquidating trustee shall not be personally
liable for the return of Capital Contributions or any portion thereof to the
Members (it being understood and agreed that any such return shall be made
solely from Company assets).

 

Section 10.02.         Termination. The Company shall terminate when all of the
assets of the Company, after payment or reasonable provision for the payment of
all debts, liabilities and obligations of the Company, shall have been
distributed in the manner provided for in this Article 10 and the Certificate
shall have been canceled in the manner required by the Delaware Act.

 

33

 

  

ARTICLE 11
Exculpation and Indemnification

 

Section 11.01.         Exculpation. To the fullest extent permitted by
Applicable Law, and except as otherwise expressly provided herein, no Indemnitee
(as defined below) shall be liable to the Company or any other Indemnitee for
any Losses (as defined below), which at any time may be imposed on, incurred by,
or asserted against, the Company or any other Indemnitee as a result of or
arising out of the activities of the Indemnitee in its capacity as an officer of
the Company or otherwise on behalf of the Company to the extent within the scope
of the authority reasonably believed to be conferred on such Indemnitee, except
to the extent such Losses arise out of (i) the Indemnitee’s failure to act in
good faith and in a manner such Indemnitee believed to be in, or not opposed to,
the best interests of the Company, and, with respect to any criminal proceeding,
the Indemnitee’s not having any reasonable cause to believe such conduct was
unlawful, (ii) the Indemnitee’s material breach of this Agreement or any other
Transaction Document, or (iii) the Indemnitee’s gross negligence or willful
misconduct.

 

Section 11.02.         Indemnification. To the fullest extent permitted by
Applicable Law, each of (a) the Members, the Managing Member and their
respective Affiliates, (b) the stockholders, members, managers, directors,
officers, partners, employees and agents of the Members and the Managing Member
and their respective Affiliates, and (c) the officers of the Company (each, an
“Indemnitee”) shall be indemnified and held harmless by the Company from and
against any and all losses, claims, damages, liabilities, expenses (including
legal fees and expenses), judgments, fines, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative (collectively, “Losses”), which at any
time may be imposed on, incurred by, or asserted against, the Indemnitee as a
result of or arising out of this Agreement, the Company, its assets, business or
affairs or the activities of the Indemnitee in its capacity as an officer of the
Company or otherwise on behalf of the Company to the extent within the scope of
the authority reasonably believed to be conferred on such Indemnitee; provided,
however, that the Indemnitee shall not be entitled to indemnification for any
Losses to the extent such Losses arise out of (i) the Indemnitee’s failure to
act in good faith and in a manner such Indemnitee believed to be in, or not
opposed to, the best interests of the Company, and, with respect to any criminal
proceeding, the Indemnitee’s not having any reasonable cause to believe such
conduct was unlawful, (ii) the Indemnitee’s material breach of this Agreement or
any other Transaction Document, or (iii) the Indemnitee’s gross negligence or
willful misconduct. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere, or
its equivalent, shall not, of itself, create a presumption that the Indemnitee
acted in a manner specified in clause (i), (ii) or (iii) above. Any
indemnification pursuant to this Article 11 shall be made only out of the assets
of the Company and no Member shall have any personal liability on account
thereof.

 

Section 11.03.         Expenses. Expenses (including reasonable legal fees and
expenses) incurred by an Indemnitee in defending any claim, demand, action, suit
or proceeding described in Section 11.02 shall, from time to time, be advanced
by the Company prior to the final disposition of such claim, demand, action,
suit or proceeding, upon receipt by the Company of an undertaking by or on
behalf of the Indemnitee to repay such amount if it shall be determined that the
Indemnitee is not entitled to be indemnified as provided in this Article 11.

 

34

 

  

Section 11.04.         Non-Exclusivity. The indemnification and advancement of
expenses set forth in this Article 11 shall not be exclusive of any other rights
to which those seeking indemnification or advancement of expenses may be
entitled under any statute, the Delaware Act, this Agreement, any other
agreement, a policy of insurance or otherwise. The indemnification and
advancement of expenses set forth in this Article 11 shall continue as to an
Indemnitee who has ceased to be a named Indemnitee and shall inure to the
benefit of the heirs, executors, administrators, successors and permitted
assigns of such a Person.

 

Section 11.05.         Insurance. The Company may purchase and maintain
insurance on behalf of the Indemnitees against any liability asserted against
them and incurred by them in such capacity, or arising out of their status as
Indemnitees, whether or not the Company would have the power to indemnify them
against such liability under this Article 11.

 

ARTICLE 12
Accounting and Records

 

Section 12.01.         Accounting and Records. The books and records of the
Company shall be made and maintained, and the financial position and the results
of its operations recorded, at the expense of the Company, in accordance with
such method of accounting as is determined by the Managing Member. The books and
records of the Company shall reflect all Company transactions and shall be made
and maintained in a manner that is appropriate and adequate for the Company’s
business.

 

Section 12.02.         Tax Information. The Managing Member shall exercise
commercially reasonable efforts to send, within 75 days after the end of each
Fiscal Year to each Person who was a Member at any time during the Fiscal Year,
a Schedule K-1 with respect to the Company and any other information necessary
for such Member to file its income tax returns for such Fiscal Year.

 

ARTICLE 13
Arbitration

 

The Members shall attempt in good faith to resolve all claims, disputes and
other disagreements arising hereunder (each, a “Dispute”) by negotiation. If a
Dispute between Members cannot be resolved in such manner, such Dispute shall,
at the request of any Member, after providing written notice to the other
Members party to the Dispute, be submitted to arbitration in The City of New
York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. The proceeding shall be confidential.
The party initially asserting the Dispute (the “Initiating Party”) shall notify
the other party (the “Responding Party”) of the name and address of the
arbitrator chosen by the Initiating Party and shall specifically describe the
Dispute in issue to be submitted to arbitration. Within 30 days of receipt of
such notification, the Responding Party shall notify the Initiating Party of its
answer to the Dispute, any counterclaim which it wishes to assert in the
arbitration and the name and address of the arbitrator chosen by the Responding
Party. If the Responding Party does not appoint an arbitrator during such 30-day
period, appointment of the second arbitrator shall be made by the American
Arbitration Association upon request of the Initiating Party. The two
arbitrators so chosen or appointed shall choose a third arbitrator, who shall
serve as president of the panel of arbitrators (the “Panel”) thus composed. If
the two arbitrators so chosen or appointed fail to agree upon the choice of a
third arbitrator within 30 days from the appointment of the second arbitrator,
the third arbitrator will be appointed by the American Arbitration Association
upon the request of the arbitrators or either of the parties. In all cases, the
arbitrators must be persons who are knowledgeable about, and have recognized
ability and experience in dealing with, the subject matter of the Dispute. The
arbitrators will act by majority decisions. Any decision of the arbitrators
shall (a) be rendered in writing and shall bear the signatures of at least two
arbitrators, and (b) identify the members of the Panel. Absent fraud or manifest
error, any such decision of the Panel shall be final, conclusive and binding on
the parties to the arbitration and enforceable by a court of competent
jurisdiction. The expenses of the arbitration shall be borne equally by the
parties to the arbitration; provided, however, that each party shall pay for and
bear the costs of its own experts, evidence and legal counsel, unless the
arbitrator rules otherwise in the arbitration. The parties shall complete all
discovery within 30 days after the Panel is composed, shall complete the
presentation of evidence to the Panel within 15 days after the completion of
discovery, and a final decision with respect to the matter submitted to
arbitration shall be rendered within 15 days after the completion of
presentation of evidence. The Members shall cause to be kept a record of the
proceedings of any matter submitted to arbitration hereunder.

 

35

 

 

ARTICLE 14
LTIP Units and Class C Units

 

Section 14.01.         LTIP Units.

 

(a)          Issuance of LTIP Units. Pursuant to the OPP or otherwise, the
Managing Member may, from time to time, issue LTIP Units to Persons who have
provided, or will provide, services to the Company or the Managing Member for
such consideration (if any) as the Managing Member may determine to be
appropriate, and admit such Persons as Members. Subject to the following
provisions of this Section 14.01, the provisions of Article 3, and the special
provisions of Sections 14.02 and 6.04(a), LTIP Units shall be treated as Units,
with all the rights, privileges and obligations attendant thereto. It is
intended that the Company shall maintain at all times a one-to-one
correspondence between LTIP Units and Common Units for conversion, distribution
and other purposes, including complying with the following procedures:

 

(i)          If an Adjustment Event occurs, then the Managing Member shall make
a corresponding adjustment to the LTIP Units to maintain a one-for-one
conversion and economic equivalence ratio between Common Units and LTIP Units.
If more than one Adjustment Event occurs, the adjustment to the LTIP Units need
be made only once using a single formula that takes into account each and every
Adjustment Event as if all Adjustment Events occurred simultaneously.

 

(ii)         If the Company takes an action affecting the Common Units other
than actions specifically described in the definition of Adjustment Events and,
in the opinion of the Managing Member such action would require an adjustment to
the LTIP Units to maintain the one-to-one correspondence described above, the
Managing Member shall have the right to make such adjustment to the LTIP Units,
to the extent permitted by law and by the OPP, in such manner and at such time
as the Managing Member, in its sole discretion, may determine to be appropriate
under the circumstances.

 

36

 

 

(iii)        If an adjustment is made to the LTIP Units as herein provided, the
Managing Member shall file promptly in the books and records of the Company a
certificate of the Managing Member setting forth such adjustment and a brief
statement of the facts requiring such adjustment, which certificate shall be
conclusive evidence of the correctness of such adjustment absent manifest error.
Promptly after the filing of such certificate, the Company shall mail a notice
to each LTIP Unitholder setting forth the adjustment to its LTIP Units and the
effective date of such adjustment.

 

(b)          Priority. Subject to the provisions of this Section 14.01 and
Section 14.02 and Section 5.01(a)(ii), the LTIP Units shall rank pari passu with
the Common Units as to the payment of regular and special periodic or other
distributions and, subject to Section 10.01(f), distribution of assets upon
liquidation, dissolution or winding up. As to the payment of distributions upon
liquidation, dissolution or winding up, any class or series of Partnership
Interests which by its terms specifies that it shall rank junior to, or pari
passu with, or senior to the Common Units also shall rank junior to, or pari
passu with, or senior to, respectively, the LTIP Units.

 

(c)          Special Provisions. LTIP Units shall be subject to the following
special provisions:

 

(i)          LTIP Awards. LTIP Units may, in the sole discretion of the Managing
Member, be issued subject to vesting, forfeiture and additional restrictions on
transfers pursuant to the terms of the OPP. The terms of the OPP may be modified
by the Managing Member from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the OPP. LTIP Units that have vested under
the terms of the OPP are referred to as “Vested LTIP Units”; all other LTIP
Units shall be treated as “Unvested LTIP Units.”

 

(ii)         Forfeiture. Unless otherwise specified in the OPP, upon the
occurrence of any event specified in the OPP as resulting in either the right of
the Company or the Managing Member to repurchase LTIP Units at a specified
purchase price or some other forfeiture of any LTIP Units, if the Company or the
Managing Member exercises such right of repurchase or forfeiture in accordance
with the OPP, the relevant LTIP Units shall immediately, and without any further
action, be treated as cancelled and no longer outstanding for any purpose.
Unless otherwise specified in the OPP, no consideration or other payment shall
be due with respect to any LTIP Units that have been forfeited, other than any
distributions declared with respect to a Company Record Date prior to the
effective date of the forfeiture. In connection with any repurchase or
forfeiture of LTIP Units, the LTIP Economic Capital Account Balance of the LTIP
Unitholder with respect to remaining LTIP Units, if any, shall be reduced by the
amount, if any, by which it exceeds the target balance contemplated by
Section 6.04(a), with respect to such remaining LTIP Units.

 

37

 

  

(iii)        Conversion to Class C Units. Vested LTIP Units shall be converted
into Class C Units in accordance with Section 14.02.

 

(iv)        Legend. Any certificate evidencing an LTIP Unit shall bear an
appropriate legend indicating that additional terms, conditions and restrictions
on transfer apply to the LTIP Unit.

 

(d)          Liquidation Value of LTIP Units upon Issuance, and Safe Harbor
Election.

 

(i)          LTIP Units are intended to qualify as a “profits interest” in the
Company issued to a new or existing Member in a partner capacity for services
performed or to be performed to or for the benefit of the Company within the
meaning of Rev. Proc. 93-27, 1993-2 C.B. 343, and Rev. Proc. 2001-43, 2001-2
C.B. 191, the Code, the Treasury Regulations, and other future guidance provided
by the IRS with respect thereto, and the allocations under Section 6.04(a) shall
be interpreted in a manner that is consistent therewith.

 

(ii)         The Members agree that the Managing Member may make a Safe Harbor
Election, on behalf of itself and of all Members, to have the Safe Harbor apply
irrevocably with respect to LTIP Units transferred in connection with the
performance of services by a Partner in a partner capacity. The Safe Harbor
Election shall be effective as of the date of issuance of such LTIP Units. If
such election is made, (A) the Company and each Member agree to comply with all
requirements of the Safe Harbor with respect to all interests in the Company
transferred in connection with the performance of services by a Member in a
partner capacity, whether such Member was admitted as a Member or as the
transferee of a previous Member, and (B) the Managing Member shall cause the
Company to comply with all record-keeping requirements and other administrative
requirements with respect to the Safe Harbor as shall be required by proposed or
final regulations relating thereto.

 

(iii)        The Members agree that if a Safe Harbor Election is made by the
Managing Member, (A) each LTIP Unit issued hereunder is a Safe Harbor Interest,
(B) each LTIP Unit represents a profits interest received for services rendered
or to be rendered to or for the benefit of the Company by the LTIP Unitholder in
his or her capacity as a Member or in anticipation of becoming a Member, and (C)
the fair market value of each LTIP Unit issued by the Company upon receipt by
the LTIP Unitholder as of the date of issuance is zero (plus the amount, if any,
of any Capital Contributions made to the Partnership by such LTIP Unitholder in
connection with the issuance of such LTIP Unit), representing the liquidation
value of such interest upon receipt (with such valuation being consented to and
hereby approved by all the Members).

 

38

 

  

(iv)        Each Member, by signing this Agreement or by accepting such
transfer, hereby agrees (A) to comply with all requirements of any Safe Harbor
Election made by the Managing Member with respect to each LTIP Unitholder’s Safe
Harbor Interest, (B) that each LTIP Unitholder shall take into account of all
items of income, gain, loss, deduction and credit associated with its LTIP Units
as if they were fully vested in computing its federal income tax liability for
the entire period during which it holds the LTIP Units, (C) that neither the
Company nor any Member shall claim a deduction (as wages, compensation or
otherwise) for the fair market value of such LTIP Units issued to a holder of
such LTIP Units, either at the time of grant of the LTIP Units or at the time
the LTIP Units become substantially vested, and (D) that to the extent that such
profits interest is forfeited after the date hereof, the Company shall make
special forfeiture allocations of gross items of income, deduction or loss
(including, as may be permitted by or under Treasury Regulations (or other rules
promulgated) to be adopted, notional items of income, deduction or loss) in
accordance with the Treasury Regulations to be adopted under Sections 704(b) and
83 of the Code.

 

(v)         The Managing Member shall file or cause the Company to file all
returns, reports and other documentation as may be required, as reasonably
determined by the Managing Member, to perfect and maintain any Safe Harbor
Election made by the Managing Member with respect to granting of each LTIP
Unitholder’s Safe Harbor Interest.

 

(vi)        The Managing Member hereby is authorized and empowered, without
further vote or action of the Members, to amend this Agreement to the extent
necessary or helpful in accordance with the advice of Company tax counsel or
accountants to sustain the Company’s position that (A) it has complied with the
Safe Harbor requirements in order to provide for a Safe Harbor Election and it
has ability to maintain the same, or (B) the issuance of the LTIP Units is not a
taxable event with respect to the LTIP Unitholders, and the Managing Member
shall have the authority to execute any such amendment by and on behalf of each
Member pursuant to the power of attorney granted by this Agreement. Any
undertaking by any Member necessary or desirable to (1) enable or preserve a
Safe Harbor Election, or (2) otherwise to prevent the issuance of LTIP Units to
LTIP Unitholders from being a taxable event may be reflected in such amendments
and, to the extent so reflected, shall be binding on each Member.

 

(vii)       Each Member agrees to cooperate with the Managing Member to perfect
and maintain any Safe Harbor Election, and to timely execute and deliver any
documentation with respect thereto reasonably requested by the Managing Member,
at the expense of the Company.

 

(viii)      No Transfer of any interest in the Company by a Member shall be
effective unless prior to such Transfer, the assignee or intended recipient of
such interest shall have agreed in writing to be bound by the provisions of this
Section 14.01(d), in a form reasonably satisfactory to the Managing Member.

 

(ix)         The provisions of this Section 14.01(d) shall apply regardless of
whether or not an LTIP Unitholder files an election pursuant to Section 83(b) of
the Code.

 

39

 

  

(x)          The Managing Member may amend this Section 14.01(d) as it deems
necessary or appropriate to maximize the tax benefit of the issuance of LTIP
Units to any LTIP Unitholder if there are changes in the law or Treasury
Regulations concerning the issuance of partnership interests for services.

 

Section 14.02.      Conversion of LTIP Units.

 

(a)          Conversion. At such time as (i) the LTIP Economic Capital Account
Balance attributable to an LTIP Unit is equal to the Common Unit Economic
Balance, each such balance determined on a per unit basis as of the effective
date of conversion, and (ii) 30 days following the date on which such LTIP Unit
became a Vested LTIP Unit (the “LITP Conversion Date”), such Vested LTIP Unit
shall automatically convert into one fully paid and non-assessable Class C Unit,
giving effect to all adjustments (if any) made pursuant to Section 14.01. Each
LTIP Unitholder covenants and agrees with the Company that all LTIP Units to be
converted pursuant to this Section 14.02(a) shall be free and clear of all
liens. The conversion of Vested LTIP Units shall occur automatically after the
close of business on the applicable LTIP Conversion Date without any action on
the part of such holder of Vested LTIP Units, as of which time such holder of
Vested LTIP Units shall be credited on the books and records of the Company with
the issuance as of the opening of business on the next day of the number of
Class C Units issuable upon such conversion. For purposes of determining the
LTIP Economic Capital Account Balance attributable to a Vested LTIP Unit,
allocations pursuant to Section 6.04(a) shall be made in such a manner so as to
allow the greatest number of LTIP Units to convert pursuant to this Section
14.02(a) at any time.

 

(b)          Impact of Conversion for Purposes of Section 6.04(a). For purposes
of making future allocations under Section 6.04(a), the portion of the LTIP
Economic Capital Account Balance of the applicable LTIP Unitholder shall be
reduced, as of the date of conversion, by the product of the number of LTIP
Units converted and the LTIP Unit Economic Balance.

  

Section 14.03.      Class C Units.

 

(a)          It is intended that the Company shall maintain at all times a
one-to-one correspondence between Class C Units and Class A Units for
conversion, distribution and other purposes, including without limitation
complying with procedures similar to the procedures applicable to LTIP Units in
Section 14.01(a)(i).

 

(b)          Exchange of Class C Units. A Member holding Class C Units shall
have the right, but not the obligation, to exchange all or a portion of its
Class C Units for shares of Class A Stock; provided, however, that a Member
holding Class C Units shall be required to exchange one Operating Subsidiary
Class C Unit in each Operating Subsidiary for one share of Class A Stock. The
other terms, conditions and restrictions with respect to such an exchange will
be contained in an exchange rights agreement among the Member holding Class C
Units, PubCo and the Operating Subsidiaries, to be entered into at the time any
LTIP Units held by such Member are first converted to Class C Units (the “Class
C Exchange Agreement”). The form of the Class C Exchange Agreement governing the
exchange of Class C Units hereafter shall be determined by the Managing Member.
If, as a result of an exchange pursuant to this Section 14.03(b) and the terms
of a Class C Exchange Agreement, PubCo acquires (in any manner) Class C Units,
each such Class C Unit acquired by PubCo will automatically convert into one
Class A Unit.

 

40

 

  

ARTICLE 15
Miscellaneous Provisions

 

Section 15.01.         Entire Agreement. This Agreement and the other
Transaction Documents constitute the entire agreement and understanding by the
Members with respect to the subject matter hereof and supersede any prior
agreement or understanding by the Members with respect to such subject matter.

 

Section 15.02.         Binding on Successors. The terms of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.

 

Section 15.03.         Power of Attorney.

 

(a)          Each of the Members hereby irrevocably makes, constitutes and
appoints the Managing Member as such Member’s true and lawful representative and
attorney-in-fact in such Member’s name, place and stead, (i) to make, execute,
sign and file all instruments, documents and certificates which, from time to
time, may be required to set forth any duly adopted amendment to this Agreement,
and (ii) to execute, implement and continue the valid and subsisting existence
of the Company or to qualify and continue the Company as a foreign limited
liability company in all jurisdictions in which the Company may conduct
business. Such power of attorney is coupled with an interest and shall survive
and continue in full force and effect notwithstanding the subsequent withdrawal
from the Company of any Member for any reason and shall survive and shall not be
affected by the disability or incapacity of such Member.

 

(b)          If any Person other than the Managing Member, PubCo or RCAP becomes
a Member, such Person shall execute a power of attorney, in form reasonably
acceptable to the Managing Member, irrevocably appointing the Managing Member as
such Member’s true and lawful representative and attorney-in-fact in such
Member’s name, place and stead, (i) to make, execute, sign and file all
instruments, documents and certificates which, from time to time, may be
required to set forth any duly adopted amendment to this Agreement, and (ii) to
execute, implement and continue the valid and subsisting existence of the
Company or to qualify and continue the Company as a foreign limited liability
company in all jurisdictions in which the Company may conduct business. Such
power of attorney shall be coupled with an interest and shall survive and
continue in full force and effect notwithstanding the subsequent withdrawal from
the Company of any Member for any reason and shall survive and shall not be
affected by the disability or incapacity of such Member.

 

Section 15.04.         Governing Law. This Agreement and the rights of the
parties hereunder will be governed by, construed and enforced in accordance with
the laws of the State of Delaware without regard to conflicts of law principles
thereof.

 

Section 15.05.         Headings. All headings herein are inserted only for
convenience and ease of reference and are not to be considered in the
construction or interpretation of any provision of this Agreement.

 

41

 

  

Section 15.06.         Severability. If any provision of this Agreement, or the
application of such provision to any Person or circumstance, shall be held
illegal, invalid or unenforceable, the remainder of this Agreement or the
application of such provision to other persons or circumstances shall not be
affected thereby.

 

Section 15.07.         Notices. Any notice, request, demand, approval, consent,
waiver or other communication required or permitted to be given or to be served
upon the Company or any Member in connection with this Agreement (each, a
“Notice”) shall be in writing and shall be (a) delivered in person, (b) sent by
facsimile transmission (with the original thereof also contemporaneously given
by another method specified in this Section 15.07), (c) sent by a
nationally-recognized overnight courier service, or (d) sent by certified or
registered mail (postage prepaid, return receipt requested), to the address of
such Member specified in Exhibit A, or if to the Company, at its principal
office. Any Member or the Company may change its address for Notices by giving
Notice of such other address as it, he or she may from time to time designate to
all the Members and the Company. Any Notice shall only be duly given and
effective upon receipt (or refusal of receipt).

 

Section 15.08.         Amendments.

 

(a)          Subject to Sections 10.01(a), 15.08(b), 15.08(c) and 15.08(d) and
Article 14, the Managing Member may, at any time, and from time to time, amend
or waive, in whole or in part, this Agreement; provided, however, that, to the
extent such amendment or waiver would disproportionately and adversely affect
any Member or Members in a manner that is different than the other Members, such
amendment or waiver may not be effected without the consent of such
disproportionately and adversely affected Member or Members.

 

(b)          Notwithstanding anything to the contrary contained herein, the
prior written consent of RCAP shall required for any amendment to or waiver of:
(i) Section 2.08; (ii) Section 3.02; (iii) Section 3.03; (iv) Section 3.04;
(iii) Section 5.02; (iv) Section 10.01; (v) this Article 15; or (vi) any other
provision of this Agreement expressly giving one or more of RCAP and/or the
Permitted Transferee Members of RCAP any approval or consent right. For the
avoidance of doubt, RCAP’s rights under this Section 15.08(b) are in addition
to, and not in limitation of, its rights under Section 15.08(a).

 

(c)          If (i) any amendment or waiver of this Agreement would
disproportionately and adversely affect the Members holding Units of a
particular class in a manner that is different than the Members holdings Units
of the other classes (but for the operation of this Section 15.08(c)), and (ii)
a Majority in Interest of the Members holding Units of such particular class
have consented to such amendment or waiver, then such amendment or waiver shall
be deemed not to disproportionately and adversely affect any Member or Members
holding Units of such particular class for purposes of the proviso contained in
Section 15.08(a).

 

(d)          The creation or issuance of any Units of any class or series,
whether ranking senior to, junior to, or on a parity with, the Class C Units or
the LTIP Units with respect to distributions and the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to
disproportionately and/or adversely affect any Member or Members holding Class C
Units or LTIP Units for purposes of the proviso contained in Section 15.08(a).

 

42

 

 

Section 15.09.         Consent to Jurisdiction and Venue. Subject to Article 13,
the parties hereto agree that any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought and
maintained exclusively in the United States District Court for the Southern
District of New York or the Supreme Court of the State of New York located in
the County of New York. Each of the parties irrevocably consents to submit to
the personal jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding. Process in any such
suit, action or proceeding in such courts may be served, and shall be effective,
on any party anywhere in the world, whether within or without the jurisdiction
of any such court, by any of the methods specified for the giving of Notices
pursuant to Section 15.07. Each of the parties irrevocably waives, to the
fullest extent permitted by law, any objection or defense that it may now or
hereafter have based on venue, inconvenience of forum, the lack of personal
jurisdiction and the adequacy of service of process (as long as the party was
provided Notice in accordance with the methods specified in Section 15.07) in
any suit, action or proceeding brought in such courts.

 

[signature pages follow]

 

43

 

 

IN WITNESS WHEREOF, the undersigned Members have duly executed this Agreement as
of the date first written above.

 

  RCS CAPITAL CORPORATION         By: /s/ William M. Kahane     Name:  William
M. Kahane     Title:    Chief Executive Officer and Director         RCAP
HOLDINGS, LLC         By: /s/ Edward M. Weil     Name:  Edward M. Weil    
Title:    Authorized Signatory  

 

[Signature Page to A&R LLC Agreement – American National Stock Transfer, LLC]

 

 

 

 

Exhibit A

  

Name and Address of Member  Interest  Percentage
Interest            RCS Capital Corporation  2,500,000 Class A Units   9.4% 405
Park Ave., 15th Floor         New York, NY  10022         Attention:  Legal
Counsel                   RCAP Holdings, LLC  24,000,000 Class B Units   90.6%
405 Park Ave., 15th Floor         New York, NY  10022         Attention:  Legal
Counsel        

 

[Signature Page to A&R LLC Agreement – American National Stock Transfer, LLC]

 

 

 

